EXHIBIT 10.5
 
OBLIGATION EXCHANGE AGREEMENT AND RELEASE
 
THIS OBLIGATION EXCHANGE AGREEMENT AND RELEASE (this “Agreement”) is made and
entered into effective as of the 10 day of June, 2008, by and among Gabriel
Technologies Corporation, a Delaware corporation (the “Company”), Pali Capital,
Inc. (“Pali”), Matt Gohd (“Gohd”), Hilary Bergman (“Bergman”), and GJ Capital
(“GJC,” and referred to together with Gohd and Bergman collectively as the “Pali
Owners”).  The Company, Pali and the Pali Owners are sometimes hereinafter
referred to individually as a “Party” and collectively as the “Parties”.
 
WHEREAS, the Company has obligations to Pali for fees and expenses incurred in
connection with financing activity that occurred between October 12, 2004 and
November 15, 2007, including but not limited to those specific obligations set
forth in that certain March 22, 2005 letter agreement (the “Letter Agreement”)
between the Parties (the “Fee Obligations”);
 
WHEREAS, as of the date hereof, the Parties agree that the total outstanding
amount of the Fee Obligations is $205,000; and
 
WHEREAS, Pali desires to exchange the Fee Obligations for stock equivalent units
of the Company (“Units”) and warrants for the purchase of Units, which shall be
issued directly to the Pali Owners as described below, and the Company is
willing to do so provided that such exchange settles and releases all
outstanding obligations, debts, and liabilities with respect to the Fee
Obligations pursuant to the terms of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged and confessed, the Parties agree as follows:
 
1.    CONSIDERATION.  Upon the execution and delivery of this Agreement by Pali
to the Company and the cancellation of the Fee Obligations pursuant to Section 2
below, the Company shall issue:
 
(a)    An aggregate of 512,500 Units to the Pali Owners (the “Unit
Consideration”) and, concurrent therewith, both the Company and each Party
receiving Units pursuant to the terms of this Agreement shall enter into a Stock
Equivalent Unit Participation Agreement in the forms of Exhibit A (the Gohd
Participation Agreement), Exhibit B (the Bergman Participation Agreement) and
Exhibit C (the GJC Participation Agreement) attached hereto (collectively the
“Participation Agreements”). The aggregate Unit Consideration shall be divided
and issued as follows: 358,750 Units to Gohd, 64,063 Units to Bergman, and
89,687 to GJC. The Units shall not be certificated, will be governed by this
Agreement and the Participation Agreements, and will be represented solely by an
account to be maintained by the Company as set forth in the Participation
Agreements; and
 
(b)    Warrants to purchase an aggregate of up to 512,500 Units to the Pali
Owners at an exercise price of $0.40 per Unit (the “Warrant Consideration”). The
aggregate Warrant Consideration shall be divided and issued as follows: a
warrant for the purchase of up to 358,750 Units to Gohd, a warrant for the
purchase of up to 64,063 Units to Bergman, and a warrant for the purchase of up
to 89,687 to GJC. The Warrant Consideration shall be evidenced by Warrant
Certificates in the forms of Exhibit D (the Gohd Warrant Certificate), Exhibit E
(the Bergman Warrant Certificate) and Exhibit F (the GJC Warrant Certificate)
attached hereto (the “Warrant Certificates”).
 
2.    CANCELLATION OF FEE OBLIGATIONS.  In exchange for the Unit Consideration
and Warrant Consideration described above, Pali hereby agrees that any and all
unpaid and outstanding obligations of the Company to Pali in respect to any
financing consummated by the Company between October 12, 2004 and the effective
date of this Agreement, including specifically but not limited to the Fee
Obligations, are satisfied in full hereby and released.
 
 
1

--------------------------------------------------------------------------------

 
 
3.    PALI AND PALI OWNERS’ REPRESENTATIONS AND WARRANTIES.  As of the date
hereof, Pali and the Pali Owners each represent and warrant as follows:
 
(a)    Pali has not assigned, pledged, or transferred in any manner to any
person or entity any right, title, or interest to any of the Fee Obligations or
any of the Pali Claims (defined in Section 5 below);
 
(b)    Pali and the Pali Owners are free to enter into this Agreement and to
perform each of its terms and covenants;
 
(c)    Pali and the Pali Owners are not restricted or prohibited, contractually
or otherwise, from entering into and performing this Agreement;
 
(d)    Their execution and performance of this Agreement is not a violation or
breach of any other agreement between Pali and/or any of the Pali Owners and any
other person or entity;
 
(e)    This Agreement is a legal, valid and binding agreement of Pali and each
of the Pali Owners, enforceable in accordance with its terms;
 
(f)    Pali and the Pali Owners recognize that acquiring the Units and Warrants
involves a high degree of risk and is suitable only for persons of adequate
financial means who have no need for liquidity of the Units and the Warrant
Consideration;
 
(g)    Pali and the Pali Owners (i) are each competent to understand and do
understand the nature of the Units and the Warrant Consideration, and (ii) are
each able to bear the economic risk of the Units and the Warrant Consideration;
 
(h)    Pali and the Pali Owners are each accredited investors as defined in Rule
501 of Regulation D promulgated by the Securities and Exchange Commission under
the Securities Act of 1933, as amended (the “Act”);
 
(i)    Pali and the Pali Owners each have significant prior investment
experience, including investment in nonlisted and nonregistered securities, and
recognize the highly speculative nature of the Units and the Warrant
Consideration, and are each able to bear the economic risk hereby assumed;
 
(j)    All information regarding the Company which was requested or desired by
Pali and/or each of the Pali Owners has been furnished, all other documents
which could be reasonably provided have been made available for inspection and
review, and Pali and the Pali Owners each believe that such information is
sufficient to make an informed decision with respect to its acquiring the Units
and the Warrant Consideration;
 
(k)    The Pali Owners are each acquiring the Units and the Warrant
Consideration for their own account, for investment, and not for distribution or
resale to others; and
 
(l)    The Pali Owners may not assign or transfer the Units or the Warrant
Consideration except by will, by the laws of descent and distribution, or
pursuant to a qualified domestic relations order as defined in the Internal
Revenue Code of 1986, as amended.
 
4.    COMPANY REPRESENTATIONS AND WARRANTIES.  As of the date hereof, the
Company represents and warrants the following:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)    It is free to enter into this Agreement and to perform each of its terms
and covenants;
 
(b)    It is not restricted or prohibited, contractually or otherwise, from
entering into and performing this Agreement;
 
(c)    Its execution and performance of this Agreement is not a violation or
breach of any other agreement between the Company and any other person or
entity; and
 
(d)    This Agreement is a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms.
 
5.    RELEASE BY PALI AND THE PALI OWNERS.  Pali, on behalf of itself, its
predecessors, successors, assigns, partners, members, managers, affiliates,
subsidiaries, officers, employees, attorneys, and agents, past, present and
future, and the Pali Owners, hereby fully, finally and completely RELEASE AND
FOREVER DISCHARGE the Company and its predecessors, successors, assigns,
partners, affiliates, subsidiaries, officers, shareholders, directors,
employees, attorneys, and agents, past, present and future (the “Company
Released Parties”), of and from any and all actions, causes of action, suits,
debts, disputes, damages, claims, fees, expenses, costs, obligations,
liabilities, and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, known or
unknown, with respect to matters arising in connection with or resulting from
any financing consummated by the Company between October 12, 2004 and the
effective date of this Agreement (including specifically but not limited to the
Fee Obligations) that Pali or any of the Pali Owners had, now has, or hereafter
may have against the Company Released Parties or any of them (the “Pali
Claims”).  Pali and each of the Pali Owners hereby agrees that it will not
assert, and that it is estopped from asserting, against any and all of the
Company Released Parties, any Pali Claims that are released in this Agreement.
 
6.    INDEMNIFICATION.  Pali and the Pali Owners each agree to hold the Company,
its subsidiaries, officers, directors, employees and agents and their respective
heirs, representatives, successors, and assigns harmless and to indemnify them
against all liabilities, costs, and expenses (including reasonable attorneys’
fees) incurred by them in connection with the transaction contemplated in this
Agreement or as a result of any sale or distribution of the Units or the Warrant
Consideration by the Pali Owners in violation of this Agreement, the
Participation Agreements, the Warrant Certificates, or any applicable securities
laws or any misrepresentation by Pali herein, including without limitation any
claims made by any third persons in respect of any right to the Fee Obligations
or the indebtedness represented thereby.
 
7.    ENTIRE AGREEMENT.  This Agreement, the Participation Agreements, the
Warrant Certificates, and the Letter Agreement constitute the entire agreement
among the Parties as to the subject matter hereof.  There are no verbal
understandings, agreements, representations or warranties that are not expressly
set forth herein.  Other than the above agreements, there are no understandings
or agreements under which the Company or Pali has any obligation to the other.
This Agreement shall not be changed orally, but only in writing signed by the
Parties.
 
8.    SEVERABILITY.  Any provision of this Agreement which is for any reason
prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
9.    BINDING EFFECT.  This Agreement shall be binding upon and inure to the
benefits of the Parties, their respective successors and assigns.
 
 
3

--------------------------------------------------------------------------------

 
 
10.    GOVERNING LAW.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
11.    COUNTERPARTS; ELECTRONIC DELIVERY.  This Agreement may be executed in any
number of original counterparts, each of which having been so executed and
delivered shall be deemed an original and all of which, collectively, shall
constitute one agreement; it being understood and agreed that the signature
pages may be detached from one or more such counterparts and combined with the
signature pages from any other counterparts in order that one or more fully
executed originals may be assembled.  A copy of an executed counterpart
signature page signed by a Party may be delivered by facsimile or other
electronic transmission and, upon such delivery, a print out of the transmitted
signature of such Party will have the same effect as if a counterpart of this
Agreement bearing an original signature of that Party had been delivered to the
other Party.
 
[signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in Omaha, Nebraska effective as of the day and year first above
written.
 

  PALI CAPITAL, INC.          
 
By:
/s/ Matt Gohd       Name: Matt Gohd       Title: SR MANAGING DIRECTOR  


             
 
By:
/s/ Matt Gohd       Name: MATT GOHD  

 

             
 
By:
/s/ Hilary Bergman       Name: HILARY BERGMAN  

 
 
 

  GJ CAPITAL          
 
By:
/s/ Matt Gohd       Name: Matt Gohd       Title:          



                                   

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/ Ronald Gillum       Name: RONALD GILLUM       Title: President          



 
5

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF GOHD STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT
 
 
6

--------------------------------------------------------------------------------

 


GABRIEL TECHNOLOGIES CORPORATION
STOCK EQUIVALENT UNIT
PARTICIPATION AGREEMENT


STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT (this “Agreement”) entered into
this 10 day of June, 2008 (the “Effective Date”), between GABRIEL TECHNOLOGIES
CORPORATION, a Delaware corporation (the “Corporation”), and MATT GOHD (the
“Holder”).
 
WHEREAS, Pali Capital, Inc. (“Pali”) has provided services to the Corporation
resulting in an obligation of the Corporation to Pali of fees and expenses
incurred in connection with financing activity that occurred between October 12,
2004 and November 15, 2007, including but not limited to those specific
obligations set forth in that certain March 22, 2005 letter agreement between
the Corporation and Pali (the “Obligation”), and has agreed to exchange the
Obligation for aggregate consideration of 758,766 Units (as defined below),
358,750  of which are to be issued to the Holder pursuant to the terms of that
certain Obligation Exchange Agreement and Release (the “Exchange Agreement”) by
and among the Corporation, Pali, the Holder, Hilary Bergman and GJ Capital;
 
WHEREAS, the Corporation and the Holder desire to memorialize and set out their
respective rights and obligations with respect to the Units to be issued to
Holder pursuant to the terms of the Exchange Agreement.
 
NOW, THEREFORE, in consideration of the mutual premises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.    Definitions.  The following words have the following meanings for purposes
of this Agreement.
 
(a)    “Change of Control” means the earliest date upon which one of the
following events occurs:
 
(i)    Acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2)  of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
Shares (as defined below) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors of the Corporation; provided, however, that for
purposes of this Subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee  benefit
plan (or related trust) sponsored or maintained by the Corporation or any
affiliated company, or (D) any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B), or (C) of Subsection (ii)
below);
 
(ii)    Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or a significant part of the assets (other than in the
ordinary course of business) of the Corporation or of any of the Corporation’s
wholly or partly owned subsidiary companies, including without limitation Trace
Technologies, LLC, a Nebraska limited liability company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities that were the
beneficial holders of the Shares (as defined below) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such Business Combination, owns the Corporation or all or substantially all of
the Corporation‘s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Shares immediately
prior to such Business Combination, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Corporation’s Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)    Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
 
(b)    “Dividend Distribution Date” means the date on which the Corporation pays
a cash dividend to the holder of a Share.
 
(c)    “Settlement Date” means the date upon which the Stockholders of the
Corporation receive proceeds resulting from a Change of Control.
 
(d)    “Share” means one share and “Shares” means more than one share of the
Corporation’s issued and outstanding common stock, $0.001 par value, as the same
is constituted from time to time.
 
(e)    “Stockholder” means a holder of Shares.
 
(f)    “Unit” means a contractual right of the Holder to receive a certain
amount or value of property from the Corporation equal to a certain amount or
value of property received by a Stockholder with respect to a Share, in
accordance with the terms and conditions of this Agreement.
 
2.    Acknowledgement of Receipt of Units and Cancellation of Obligation.
 
(a)    The Holder hereby acknowledges receipt of 358,750 Units from the
Corporation under the Exchange Agreement and agrees that such Units shall be
subject to the terms and conditions of this Agreement.  Holder further
acknowledges and agrees that such Units were received in exchange for the
cancellation of the Corporation’s Obligation, as described in the Exchange
Agreement.
 
(b)    The Corporation hereby acknowledges the issuance of 358,750 Units to the
Holder under the Exchange Agreement and agrees that such Units shall be subject
to the terms and conditions of this Agreement.  The Corporation further
acknowledges and agrees that such Units were issued in exchange for the
cancellation of the Corporation’s Obligation, as described in the Exchange
Agreement.
 
3.    Rights of Holders of Units.  In accordance with the terms of this
Agreement, on the Settlement Date and each Dividend Distribution Date, if any,
the Holder of a Unit, with respect to each Unit held, shall be entitled to
receive an amount equal to the value of the amount paid or distributed to each
Stockholder with respect to each Share, in the form of cash or, at the election
of the Corporation, other property with a value equal to the property otherwise
distributable or payable under the terms of this Agreement.  Any such amount or
distribution to which a Holder becomes entitled shall be paid or made by the
Corporation to such Holder within five (5) Business Days (as defined below) of
such Settlement Date or Dividend Distribution Date.  By way of illustration of
the amounts or distributions to which a Holder may become entitled, if on the
Settlement Date, a Stockholder of the Corporation receives $1.00 for each Share
held by such Stockholder, then Holder will receive a cash payment equal to $1.00
times the number of Units held by Holder.  Similarly, if on the Settlement Date,
each Stockholder of the Corporation receives 5 shares of common stock of the
acquiring company, with a value of $2.00, for each Share held by such
Stockholder, then Holder will receive, at the Corporation’s election, either (a)
a cash payment equal to $2.00 times the number of Units held by Holder, or (b) 5
shares of common stock of the acquiring company for each Unit held by
Holder.  Likewise, if on the Dividend Distribution Date, each Stockholder of the
Corporation receives a Dividend Distribution Payment of $0.25 per Share in cash,
then Holder will receive a cash payment equal to $0.25 times the number of Units
held by the Holder.  The Corporation shall have the right to deduct, from any
payment or distribution hereunder, any taxes required by law to be withheld from
the Holder with respect to such payment or distribution and, in furtherance
thereof, Holder shall provide any documentation or completed form as may be
requested by Corporation related to or in connection with the determination of
any such withholding.  For the avoidance of doubt, amounts will only be payable
or distributable under this Agreement upon the occurrence of an event
specifically described herein and, further, no amount shall be payable or
distributable to a Holder upon the mere change in value of a Share in the
absence of such occurrence.
 
 
8

--------------------------------------------------------------------------------

 
 
4.    No Rights as a Stockholder.  The Holder, in its capacity as a Holder of
Units, shall have no rights as a Stockholder of the Corporation.  No Shares or
other equity interest in the Corporation shall be issued pursuant to this
Agreement.
 
5.    Adjustments to Units; No Limitation on Corporation Action.
 
(a)    In the event of a change in the number of Shares by reason of the
Corporation implementing any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, so long as such change does not result in a
Change of Control, the Corporation shall adjust the number of Units issued to
Holder in the Holder’s Account (as defined in Section 7) as is necessary and
appropriate and, further, any such adjustment made shall be conclusive and
binding on the parties hereto.
 
(b)    Notwithstanding the foregoing, the issuance by the Corporation of shares
of its capital stock of any class, or securities convertible into shares of
capital stock of any class, either in connection with a direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Units covered by this Agreement.
 
(c)    For the avoidance of doubt and without limiting the generality of the
foregoing, the existence of the Units shall not affect in any manner the right
or power of the Corporation to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business; (ii) any merger or
consolidation of the Corporation; (iii) the dissolution or liquidation of the
Corporation; (iv) any sale, transfer or assignment of all or any part of the
assets or business of the Corporation; or (v) any other corporate act or
proceeding, whether of a similar character or otherwise.
 
6.    Representations and Warranties of Holders of Units.  As of the Effective
Date and the date of execution of the Exchange Agreement, the Holder represents
and warrants that:
 
(a)    The Holder has had access to all information regarding the Corporation
and its present and prospective business, assets, liabilities and financial
condition that the Holder reasonably considers important in connection with the
Units, this Agreement, and the Exchange Agreement, and the Holder has had ample
opportunity to ask questions of the Corporation’s representatives (and any such
questions have been answered to Holder’s satisfaction) concerning such matters.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)    The Holder is fully aware of: (i) the highly speculative nature of the
future potential financial returns on or from the Units, (ii) the financial
risks and hazards involved in the future potential financial returns on or from
the Units, and (iii) the tax consequences of executing and participating in this
Agreement and the Exchange Agreement.
 
(c)    The Corporation has made no representations or warranties to the Holder
with respect to the tax consequences (including, without limitation, the
federal, state and local income tax consequences) related to or that could arise
from executing and participating in this Agreement and the Exchange Agreement,
and the Holder is in no manner relying on the Corporation or its representatives
for an assessment of such tax consequences.
 
(d)    The Holder has been advised that Holder should consult with his own
attorney, accountant, and/or tax advisor regarding the decision to enter into
and participate in this Agreement and the Exchange Agreement and the tax,
financial, and/or other consequences thereof, and, further, the Corporation has
no responsibility to take or refrain from taking any action or actions in order
to achieve a certain tax or financial result for the Holder.
 
7.    Stock Equivalent Unit Account.  Each Unit shall be evidenced by an entry
on the books of the Corporation (an “Account”).  Each Account shall be the
record of Units issued to Holder pursuant to the Exchange Agreement and this
Agreement and shall be solely for accounting purposes.  Amounts payable or
distributable hereunder shall be paid or distributed exclusively from the
general assets of the Corporation, and no Holder entitled to payment or
distribution hereunder shall have any claim, right, security interest, or other
interest in any fund, trust, account, insurance contract, or asset of the
Corporation from which a payment or distribution may be made.  The rights of a
Holder of a Unit hereunder shall be solely those of an unsecured creditor of the
Corporation.  The Corporation’s liability for payments or distributions
hereunder, if any, shall be evidenced only by this Agreement.
 
8.    Restriction on Transfer.  The Units may not be assigned or transferred
except by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.  If the Holder dies, the Units shall transfer to a person who
acquired the right to the Units by bequest or inheritance. The Units shall not
be subject to execution, attachment or similar process.  Any attempted
assignment or transfer of the Units contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Units, shall be
null and void and without effect.
 
9.    Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
if to the Holder, to the address set forth on the signature page hereto; and
if to the Corporation, to:
 
Gabriel Technologies Corporation
Attention: Ronald Gillum
4538 S. 140th Street
Omaha, NE  68137


 
10

--------------------------------------------------------------------------------

 
 
or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after dispatch, if sent by nationally-recognized overnight courier and (iii) on
the third Business Day following the date on which the piece of mail containing
such communication is posted, if sent by mail.  As used herein, “Business Day”
means a day that is not a Saturday, Sunday or a day on which banking
institutions in the city to which the notice or communication is to be sent are
not required to be open.
 
10.    No Waiver.  No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition, whether
of like or different nature.
 
11.    Holder Undertaking / Indemnification.  The Holder hereby agrees to take
whatever additional actions and execute whatever additional documents the
Corporation or its counsel may in their reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Holder pursuant to the express provisions of this
Agreement.  Holder agrees to hold the Corporation, its subsidiary companies,
officers, directors, employees and agents and their respective heirs,
representatives, successors, and assigns harmless and to indemnify them against
all liabilities, costs, and expenses (including reasonable attorneys’ fees)
incurred by them as a result of any misrepresentation made by Holder herein or
any other breach or violation by Holder of this Agreement or the Exchange
Agreement.
 
12.    Governing Law.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
13.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
14.    Entire Agreement.  This Agreement, with the Exchange Agreement,
constitutes the entire agreement between the parties with respect to the subject
matter hereof, and supersedes all prior written or oral negotiations,
commitments, representations and agreements with respect thereto.
 
[remainder of page intentionally left blank -- signature page follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/ Ronald Gillum       Name: Ronald Gillum       Title: President          

 

  HOLDER:          
 
By:
/s/ Matt Gohd       Name: Matt Gohd       Address: 101 W67 48B, New York, NY
10023          

 
 
12

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF BERGMAN STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT
 
 
13

--------------------------------------------------------------------------------

 


GABRIEL TECHNOLOGIES CORPORATION
STOCK EQUIVALENT UNIT
PARTICIPATION AGREEMENT


STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT (this “Agreement”) entered into
this 5 day of June, 2008 (the “Effective Date”), between GABRIEL TECHNOLOGIES
CORPORATION, a Delaware corporation (the “Corporation”), and HILARY BERGMAN (the
“Holder”).
 
WHEREAS, Pali Capital, Inc. (“Pali”) has provided services to the Corporation
resulting in an obligation of the Corporation to Pali of fees and expenses
incurred in connection with financing activity that occurred between October 12,
2004 and November 15, 2007, including but not limited to those specific
obligations set forth in that certain March 22, 2005 letter agreement between
the Corporation and Pali (the “Obligation”), and has agreed to exchange the
Obligation for aggregate consideration of 758,766 Units (as defined below),
64,063 of which are to be issued to the Holder pursuant to the terms of that
certain Obligation Exchange Agreement and Release (the “Exchange Agreement”) by
and among the Corporation, Pali, the Holder, Matt Gohd and GJ Capital;
 
WHEREAS, the Corporation and the Holder desire to memorialize and set out their
respective rights and obligations with respect to the Units to be issued to
Holder pursuant to the terms of the Exchange Agreement.
 
NOW, THEREFORE, in consideration of the mutual premises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.    Definitions.  The following words have the following meanings for purposes
of this Agreement.
 
(a)    “Change of Control” means the earliest date upon which one of the
following events occurs:
 
(i)    Acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2)  of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
Shares (as defined below) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors of the Corporation; provided, however, that for
purposes of this Subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee  benefit
plan (or related trust) sponsored or maintained by the Corporation or any
affiliated company, or (D) any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B), or (C) of Subsection (ii)
below);
 
(ii)    Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or a significant part of the assets (other than in the
ordinary course of business) of the Corporation or of any of the Corporation’s
wholly or partly owned subsidiary companies, including without limitation Trace
Technologies, LLC, a Nebraska limited liability company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities that were the
beneficial holders of the Shares (as defined below) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such Business Combination, owns the Corporation or all or substantially all of
the Corporation‘s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Shares immediately
prior to such Business Combination, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Corporation’s Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
 
 
14

--------------------------------------------------------------------------------

 
 
(iii)    Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
 
(b)    “Dividend Distribution Date” means the date on which the Corporation pays
a cash dividend to the holder of a Share.
 
(c)    “Settlement Date” means the date upon which the Stockholders of the
Corporation receive proceeds resulting from a Change of Control.
 
(d)    “Share” means one share and “Shares” means more than one share of the
Corporation’s issued and outstanding common stock, $0.001 par value, as the same
is constituted from time to time.
 
(e)    “Stockholder” means a holder of Shares.
 
(f)    “Unit” means a contractual right of the Holder to receive a certain
amount or value of property from the Corporation equal to a certain amount or
value of property received by a Stockholder with respect to a Share, in
accordance with the terms and conditions of this Agreement.
 
2.    Acknowledgement of Receipt of Units and Cancellation of Obligation.
 
(a)    The Holder hereby acknowledges receipt of 64,063 Units from the
Corporation under the Exchange Agreement and agrees that such Units shall be
subject to the terms and conditions of this Agreement.  Holder further
acknowledges and agrees that such Units were received in exchange for the
cancellation of the Corporation’s Obligation, as described in the Exchange
Agreement.
 
(b)    The Corporation hereby acknowledges the issuance of 64,063 Units to the
Holder under the Exchange Agreement and agrees that such Units shall be subject
to the terms and conditions of this Agreement.  The Corporation further
acknowledges and agrees that such Units were issued in exchange for the
cancellation of the Corporation’s Obligation, as described in the Exchange
Agreement.
 
3.    Rights of Holders of Units.  In accordance with the terms of this
Agreement, on the Settlement Date and each Dividend Distribution Date, if any,
the Holder of a Unit, with respect to each Unit held, shall be entitled to
receive an amount equal to the value of the amount paid or distributed to each
Stockholder with respect to each Share, in the form of cash or, at the election
of the Corporation, other property with a value equal to the property otherwise
distributable or payable under the terms of this Agreement.  Any such amount or
distribution to which a Holder becomes entitled shall be paid or made by the
Corporation to such Holder within five (5) Business Days (as defined below) of
such Settlement Date or Dividend Distribution Date.  By way of illustration of
the amounts or distributions to which a Holder may become entitled, if on the
Settlement Date, a Stockholder of the Corporation receives $1.00 for each Share
held by such Stockholder, then Holder will receive a cash payment equal to $1.00
times the number of Units held by Holder.  Similarly, if on the Settlement Date,
each Stockholder of the Corporation receives 5 shares of common stock of the
acquiring company, with a value of $2.00, for each Share held by such
Stockholder, then Holder will receive, at the Corporation’s election, either (a)
a cash payment equal to $2.00 times the number of Units held by Holder, or (b) 5
shares of common stock of the acquiring company for each Unit held by
Holder.  Likewise, if on the Dividend Distribution Date, each Stockholder of the
Corporation receives a Dividend Distribution Payment of $0.25 per Share in cash,
then Holder will receive a cash payment equal to $0.25 times the number of Units
held by the Holder.  The Corporation shall have the right to deduct, from any
payment or distribution hereunder, any taxes required by law to be withheld from
the Holder with respect to such payment or distribution and, in furtherance
thereof, Holder shall provide any documentation or completed form as may be
requested by Corporation related to or in connection with the determination of
any such withholding.  For the avoidance of doubt, amounts will only be payable
or distributable under this Agreement upon the occurrence of an event
specifically described herein and, further, no amount shall be payable or
distributable to a Holder upon the mere change in value of a Share in the
absence of such occurrence.
 
 
15

--------------------------------------------------------------------------------

 
 
4.    No Rights as a Stockholder.  The Holder, in its capacity as a Holder of
Units, shall have no rights as a Stockholder of the Corporation.  No Shares or
other equity interest in the Corporation shall be issued pursuant to this
Agreement.
 
5.    Adjustments to Units; No Limitation on Corporation Action.
 
(a)    In the event of a change in the number of Shares by reason of the
Corporation implementing any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, so long as such change does not result in a
Change of Control, the Corporation shall adjust the number of Units issued to
Holder in the Holder’s Account (as defined in Section 7) as is necessary and
appropriate and, further, any such adjustment made shall be conclusive and
binding on the parties hereto.
 
(b)    Notwithstanding the foregoing, the issuance by the Corporation of shares
of its capital stock of any class, or securities convertible into shares of
capital stock of any class, either in connection with a direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Units covered by this Agreement.
 
(c)    For the avoidance of doubt and without limiting the generality of the
foregoing, the existence of the Units shall not affect in any manner the right
or power of the Corporation to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business; (ii) any merger or
consolidation of the Corporation; (iii) the dissolution or liquidation of the
Corporation; (iv) any sale, transfer or assignment of all or any part of the
assets or business of the Corporation; or (v) any other corporate act or
proceeding, whether of a similar character or otherwise.
 
6.    Representations and Warranties of Holders of Units.  As of the Effective
Date and the date of execution of the Exchange Agreement, the Holder represents
and warrants that:
 
(a)    The Holder has had access to all information regarding the Corporation
and its present and prospective business, assets, liabilities and financial
condition that the Holder reasonably considers important in connection with the
Units, this Agreement, and the Exchange Agreement, and the Holder has had ample
opportunity to ask questions of the Corporation’s representatives (and any such
questions have been answered to Holder’s satisfaction) concerning such matters.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)    The Holder is fully aware of: (i) the highly speculative nature of the
future potential financial returns on or from the Units, (ii) the financial
risks and hazards involved in the future potential financial returns on or from
the Units, and (iii) the tax consequences of executing and participating in this
Agreement and the Exchange Agreement.
 
(c)    The Corporation has made no representations or warranties to the Holder
with respect to the tax consequences (including, without limitation, the
federal, state and local income tax consequences) related to or that could arise
from executing and participating in this Agreement and the Exchange Agreement,
and the Holder is in no manner relying on the Corporation or its representatives
for an assessment of such tax consequences.
 
(d)    The Holder has been advised that Holder should consult with his own
attorney, accountant, and/or tax advisor regarding the decision to enter into
and participate in this Agreement and the Exchange Agreement and the tax,
financial, and/or other consequences thereof, and, further, the Corporation has
no responsibility to take or refrain from taking any action or actions in order
to achieve a certain tax or financial result for the Holder.
 
7.    Stock Equivalent Unit Account.  Each Unit shall be evidenced by an entry
on the books of the Corporation (an “Account”).  Each Account shall be the
record of Units issued to Holder pursuant to the Exchange Agreement and this
Agreement and shall be solely for accounting purposes.  Amounts payable or
distributable hereunder shall be paid or distributed exclusively from the
general assets of the Corporation, and no Holder entitled to payment or
distribution hereunder shall have any claim, right, security interest, or other
interest in any fund, trust, account, insurance contract, or asset of the
Corporation from which a payment or distribution may be made.  The rights of a
Holder of a Unit hereunder shall be solely those of an unsecured creditor of the
Corporation.  The Corporation’s liability for payments or distributions
hereunder, if any, shall be evidenced only by this Agreement.
 
8.    Restriction on Transfer.  The Units may not be assigned or transferred
except by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.  If the Holder dies, the Units shall transfer to a person who
acquired the right to the Units by bequest or inheritance. The Units shall not
be subject to execution, attachment or similar process.  Any attempted
assignment or transfer of the Units contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Units, shall be
null and void and without effect.
 
9.    Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
if to the Holder, to the address set forth on the signature page hereto; and
if to the Corporation, to:
 
Gabriel Technologies Corporation
Attention: Ronald Gillum
4538 S. 140th Street
Omaha, NE  68137


or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after dispatch, if sent by nationally-recognized overnight courier and (iii) on
the third Business Day following the date on which the piece of mail containing
such communication is posted, if sent by mail.  As used herein, “Business Day”
means a day that is not a Saturday, Sunday or a day on which banking
institutions in the city to which the notice or communication is to be sent are
not required to be open.
 
 
17

--------------------------------------------------------------------------------

 
 
10.    No Waiver.  No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition, whether
of like or different nature.
 
11.    Holder Undertaking / Indemnification.  The Holder hereby agrees to take
whatever additional actions and execute whatever additional documents the
Corporation or its counsel may in their reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Holder pursuant to the express provisions of this
Agreement.  Holder agrees to hold the Corporation, its subsidiary companies,
officers, directors, employees and agents and their respective heirs,
representatives, successors, and assigns harmless and to indemnify them against
all liabilities, costs, and expenses (including reasonable attorneys’ fees)
incurred by them as a result of any misrepresentation made by Holder herein or
any other breach or violation by Holder of this Agreement or the Exchange
Agreement.
 
12.    Governing Law.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
13.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
14.    Entire Agreement.  This Agreement, with the Exchange Agreement,
constitutes the entire agreement between the parties with respect to the subject
matter hereof, and supersedes all prior written or oral negotiations,
commitments, representations and agreements with respect thereto.
 
[remainder of page intentionally left blank -- signature page follows]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/ Ronald Gillum       Name: Ronald Gillum       Title: President          

 

  HOLDER:          
 
By:
/s/ Hulary Bregman       Name: Hulary Bregman       Address: 225 EAST 63rd St,
Apt 4M, New York, NY 10065          

 
19

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF GJC STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT
 
 
20

--------------------------------------------------------------------------------

 
 
GABRIEL TECHNOLOGIES CORPORATION
STOCK EQUIVALENT UNIT
PARTICIPATION AGREEMENT


STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT (this “Agreement”) entered into
this 10 day of June, 2008 (the “Effective Date”), between GABRIEL TECHNOLOGIES
CORPORATION, a Delaware corporation (the “Corporation”), and GJ CAPITAL (the
“Holder”).
 
WHEREAS, Pali Capital, Inc. (“Pali”) has provided services to the Corporation
resulting in an obligation of the Corporation to Pali of fees and expenses
incurred in connection with financing activity that occurred between October 12,
2004 and November 15, 2007, including but not limited to those specific
obligations set forth in that certain March 22, 2005 letter agreement between
the Corporation and Pali (the “Obligation”), and has agreed to exchange the
Obligation for aggregate consideration of 758,766 Units (as defined below),
89,687 of which are to be issued to the Holder pursuant to the terms of that
certain Obligation Exchange Agreement and Release (the “Exchange Agreement”) by
and among the Corporation, Pali, the Holder, Matt Gohd and Hilary Bergman;
 
WHEREAS, the Corporation and the Holder desire to memorialize and set out their
respective rights and obligations with respect to the Units to be issued to
Holder pursuant to the terms of the Exchange Agreement.
 
NOW, THEREFORE, in consideration of the mutual premises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.    Definitions.  The following words have the following meanings for purposes
of this Agreement.
 
a.    “Change of Control” means the earliest date upon which one of the
following events occurs:
 
(i)    Acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2)  of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
Shares (as defined below) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors of the Corporation; provided, however, that for
purposes of this Subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee  benefit
plan (or related trust) sponsored or maintained by the Corporation or any
affiliated company, or (D) any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B), or (C) of Subsection (ii)
below);
 
(ii)    Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or a significant part of the assets (other than in the
ordinary course of business) of the Corporation or of any of the Corporation’s
wholly or partly owned subsidiary companies, including without limitation Trace
Technologies, LLC, a Nebraska limited liability company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities that were the
beneficial holders of the Shares (as defined below) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such Business Combination, owns the Corporation or all or substantially all of
the Corporation‘s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Shares immediately
prior to such Business Combination, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Corporation’s Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
 
 
21

--------------------------------------------------------------------------------

 
 
(iii)    Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
 
b.    “Dividend Distribution Date” means the date on which the Corporation pays
a cash dividend to the holder of a Share.
 
c.    “Settlement Date” means the date upon which the Stockholders of the
Corporation receive proceeds resulting from a Change of Control.
 
d.    “Share” means one share and “Shares” means more than one share of the
Corporation’s issued and outstanding common stock, $0.001 par value, as the same
is constituted from time to time.
 
e.    “Stockholder” means a holder of Shares.
 
f.    “Unit” means a contractual right of the Holder to receive a certain amount
or value of property from the Corporation equal to a certain amount or value of
property received by a Stockholder with respect to a Share, in accordance with
the terms and conditions of this Agreement.
 
2.    Acknowledgement of Receipt of Units and Cancellation of Obligation.
 
(a)    The Holder hereby acknowledges receipt of 89,687 Units from the
Corporation under the Exchange Agreement and agrees that such Units shall be
subject to the terms and conditions of this Agreement.  Holder further
acknowledges and agrees that such Units were received in exchange for the
cancellation of the Corporation’s Obligation, as described in the Exchange
Agreement.
 
(b)    The Corporation hereby acknowledges the issuance of 89,687 Units to the
Holder under the Exchange Agreement and agrees that such Units shall be subject
to the terms and conditions of this Agreement.  The Corporation further
acknowledges and agrees that such Units were issued in exchange for the
cancellation of the Corporation’s Obligation, as described in the Exchange
Agreement.
 
3.    Rights of Holders of Units.  In accordance with the terms of this
Agreement, on the Settlement Date and each Dividend Distribution Date, if any,
the Holder of a Unit, with respect to each Unit held, shall be entitled to
receive an amount equal to the value of the amount paid or distributed to each
Stockholder with respect to each Share, in the form of cash or, at the election
of the Corporation, other property with a value equal to the property otherwise
distributable or payable under the terms of this Agreement.  Any such amount or
distribution to which a Holder becomes entitled shall be paid or made by the
Corporation to such Holder within five (5) Business Days (as defined below) of
such Settlement Date or Dividend Distribution Date.  By way of illustration of
the amounts or distributions to which a Holder may become entitled, if on the
Settlement Date, a Stockholder of the Corporation receives $1.00 for each Share
held by such Stockholder, then Holder will receive a cash payment equal to $1.00
times the number of Units held by Holder.  Similarly, if on the Settlement Date,
each Stockholder of the Corporation receives 5 shares of common stock of the
acquiring company, with a value of $2.00, for each Share held by such
Stockholder, then Holder will receive, at the Corporation’s election, either (a)
a cash payment equal to $2.00 times the number of Units held by Holder, or (b) 5
shares of common stock of the acquiring company for each Unit held by
Holder.  Likewise, if on the Dividend Distribution Date, each Stockholder of the
Corporation receives a Dividend Distribution Payment of $0.25 per Share in cash,
then Holder will receive a cash payment equal to $0.25 times the number of Units
held by the Holder.  The Corporation shall have the right to deduct, from any
payment or distribution hereunder, any taxes required by law to be withheld from
the Holder with respect to such payment or distribution and, in furtherance
thereof, Holder shall provide any documentation or completed form as may be
requested by Corporation related to or in connection with the determination of
any such withholding.  For the avoidance of doubt, amounts will only be payable
or distributable under this Agreement upon the occurrence of an event
specifically described herein and, further, no amount shall be payable or
distributable to a Holder upon the mere change in value of a Share in the
absence of such occurrence.
 
 
22

--------------------------------------------------------------------------------

 
 
4.    No Rights as a Stockholder.  The Holder, in its capacity as a Holder of
Units, shall have no rights as a Stockholder of the Corporation.  No Shares or
other equity interest in the Corporation shall be issued pursuant to this
Agreement.
 
5.    Adjustments to Units; No Limitation on Corporation Action.
 
(a)    In the event of a change in the number of Shares by reason of the
Corporation implementing any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, so long as such change does not result in a
Change of Control, the Corporation shall adjust the number of Units issued to
Holder in the Holder’s Account (as defined in Section 7) as is necessary and
appropriate and, further, any such adjustment made shall be conclusive and
binding on the parties hereto.
 
(b)    Notwithstanding the foregoing, the issuance by the Corporation of shares
of its capital stock of any class, or securities convertible into shares of
capital stock of any class, either in connection with a direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Units covered by this Agreement.
 
(c)    For the avoidance of doubt and without limiting the generality of the
foregoing, the existence of the Units shall not affect in any manner the right
or power of the Corporation to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business; (ii) any merger or
consolidation of the Corporation; (iii) the dissolution or liquidation of the
Corporation; (iv) any sale, transfer or assignment of all or any part of the
assets or business of the Corporation; or (v) any other corporate act or
proceeding, whether of a similar character or otherwise.
 
6.    Representations and Warranties of Holders of Units.  As of the Effective
Date and the date of execution of the Exchange Agreement, the Holder represents
and warrants that:
 
 
23

--------------------------------------------------------------------------------

 
 
(a)    The Holder has had access to all information regarding the Corporation
and its present and prospective business, assets, liabilities and financial
condition that the Holder reasonably considers important in connection with the
Units, this Agreement, and the Exchange Agreement, and the Holder has had ample
opportunity to ask questions of the Corporation’s representatives (and any such
questions have been answered to Holder’s satisfaction) concerning such matters.
 
(b)    The Holder is fully aware of: (i) the highly speculative nature of the
future potential financial returns on or from the Units, (ii) the financial
risks and hazards involved in the future potential financial returns on or from
the Units, and (iii) the tax consequences of executing and participating in this
Agreement and the Exchange Agreement.
 
(c)    The Corporation has made no representations or warranties to the Holder
with respect to the tax consequences (including, without limitation, the
federal, state and local income tax consequences) related to or that could arise
from executing and participating in this Agreement and the Exchange Agreement,
and the Holder is in no manner relying on the Corporation or its representatives
for an assessment of such tax consequences.
 
(d)    The Holder has been advised that Holder should consult with his own
attorney, accountant, and/or tax advisor regarding the decision to enter into
and participate in this Agreement and the Exchange Agreement and the tax,
financial, and/or other consequences thereof, and, further, the Corporation has
no responsibility to take or refrain from taking any action or actions in order
to achieve a certain tax or financial result for the Holder.
 
7.    Stock Equivalent Unit Account.  Each Unit shall be evidenced by an entry
on the books of the Corporation (an “Account”).  Each Account shall be the
record of Units issued to Holder pursuant to the Exchange Agreement and this
Agreement and shall be solely for accounting purposes.  Amounts payable or
distributable hereunder shall be paid or distributed exclusively from the
general assets of the Corporation, and no Holder entitled to payment or
distribution hereunder shall have any claim, right, security interest, or other
interest in any fund, trust, account, insurance contract, or asset of the
Corporation from which a payment or distribution may be made.  The rights of a
Holder of a Unit hereunder shall be solely those of an unsecured creditor of the
Corporation.  The Corporation’s liability for payments or distributions
hereunder, if any, shall be evidenced only by this Agreement.
 
8.    Restriction on Transfer.  The Units may not be assigned or transferred
except by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.  If the Holder dies, the Units shall transfer to a person who
acquired the right to the Units by bequest or inheritance. The Units shall not
be subject to execution, attachment or similar process.  Any attempted
assignment or transfer of the Units contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Units, shall be
null and void and without effect.
 
9.    Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
 
24

--------------------------------------------------------------------------------

 
 
if to the Holder, to the address set forth on the signature page hereto; and
if to the Corporation, to:
 
Gabriel Technologies Corporation
Attention: Ronald Gillum
4538 S. 140th Street
Omaha, NE  68137


or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after dispatch, if sent by nationally-recognized overnight courier and (iii) on
the third Business Day following the date on which the piece of mail containing
such communication is posted, if sent by mail.  As used herein, “Business Day”
means a day that is not a Saturday, Sunday or a day on which banking
institutions in the city to which the notice or communication is to be sent are
not required to be open.
 
10.    No Waiver.  No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition, whether
of like or different nature.
 
11.    Holder Undertaking / Indemnification.  The Holder hereby agrees to take
whatever additional actions and execute whatever additional documents the
Corporation or its counsel may in their reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Holder pursuant to the express provisions of this
Agreement.  Holder agrees to hold the Corporation, its subsidiary companies,
officers, directors, employees and agents and their respective heirs,
representatives, successors, and assigns harmless and to indemnify them against
all liabilities, costs, and expenses (including reasonable attorneys’ fees)
incurred by them as a result of any misrepresentation made by Holder herein or
any other breach or violation by Holder of this Agreement or the Exchange
Agreement.
 
12.    Governing Law.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
13.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
14.    Entire Agreement.  This Agreement, with the Exchange Agreement,
constitutes the entire agreement between the parties with respect to the subject
matter hereof, and supersedes all prior written or oral negotiations,
commitments, representations and agreements with respect thereto.
 
[remainder of page intentionally left blank -- signature page follows]
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/ Ronald Gillum       Name: Ronald Gillum       Title: President          

 

  HOLDER:          
 
By:
/s/ Matt Gohd       Name: Matt Gohd       Address: 650 5th Ave, 5th Fl.    

 
 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF GOHD WARRANT
 
 
27

--------------------------------------------------------------------------------

 
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, exchanged or
transferred in any manner in the absence of such registration or an opinion of
counsel reasonably acceptable to the Company that no such registration is
required.
 
WARRANT CERTIFICATE
FOR THE PURCHASE OF STOCK EQUIVALENT UNITS OF
GABRIEL TECHNOLOGIES CORPORATION
INCORPORATED UNDER THE LAWS OF
THE STATE OF DELAWARE


1.1    Basic Terms.   This certifies that, in connection with that certain
Obligation Exchange Agreement and Release dated June 9th, 2008 by and among
Gabriel Technologies Corporation, a Delaware corporation (the “Company”), Pali
Capital, Inc., Matt Gohd, Hilary Bergman, and GJ Capital, the registered owner
set forth below, or its registered assigns (“Registered Owner”) is entitled,
subject to the terms and conditions of this Warrant (this “Warrant”), until the
Expiration Date set forth below, to purchase 358,750 stock equivalent units
(“Units”), of the Company, from the Company at the Purchase Price shown below,
on delivery of this Warrant to the Company with an exercise form, as provided by
the Company (an “Exercise Form”), duly executed and payment of the Purchase
Price (in cash or by certified or bank cashier’s check payable to the order of
the Company) for each Warrant Unit purchased.  The term “Warrant Units,” as used
herein, refers to the Units purchasable hereunder.


Registered Owner:
Matt Gohd
    Purchase Price: Forty Cents ($0.40) a Unit

 
Expiration Date:
3:00pm Central Time December 30, 2009, unless terminated sooner under this
Warrant.

 
1.2    Company’s Covenants as to Units.   Upon exercise of this Warrant, both
the Company and the Registered Owner purchasing Units pursuant to the terms of
this Warrant shall enter into a Stock Equivalent Unit Participation Agreement in
the form of Attachment 1 hereto (the “Participation Agreement”). The Units shall
not be certificated, will be governed by the Participation Agreement, and will
be represented solely by an account to be maintained by the Company as set forth
in the Participation Agreement.
 
1.3    Method of Exercise; Fractional Units.   Subject to the provisions of this
Warrant, this Warrant may be exercised, in whole or in part, at the option of
the Registered Owner by (a) surrender of this Warrant to the Company together
with a duly executed Exercise Form, and (b) payment of the Purchase Price.   No
fractional Units are to be issued upon the exercise of this Warrant.  In lieu of
issuing a fraction of a Unit remaining after exercise of this Warrant as to all
full Units covered hereby, the Company shall either (a) pay therefor cash equal
to the same fraction of the then current Purchase Price per Unit or, at its
option, (b) issue scrip for the fraction, in registered or bearer form approved
by the Board of Directors of the Company, which shall entitle the holder to
receive a full Unit on surrender of scrip aggregating a full Unit.  Scrip may
become void after a reasonable period (but not less than six months after the
expiration date of this Warrant) determined by the Board of Directors and
specified in the scrip.  In case of the exercise of this Warrant for less than
all the Units available for purchase, the Company shall cancel the Warrant and
execute and deliver a new Warrant of like tenor and date for the balance of the
Units purchasable.
 
 
28

--------------------------------------------------------------------------------

 
 
1.4    Adjustment of Units Available for Purchase.   The number of Units
available for purchase hereunder and the Purchase Price per Unit are subject to
adjustment from time to time by the Company as specified in this Warrant.
 
1.5    Limited Rights of Owner.   This Warrant does not entitle the Registered
Owner to any voting rights or other rights as a stockholder or Unit holder of
the Company, or to any other rights whatsoever except the rights herein
expressed.  No dividends are payable or will accrue on this Warrant or the
Warrant Units available for purchase hereunder until and except to the extent
that this Warrant is exercised.
 
1.6    Exchange for Other Denominations.   This Warrant is exchangeable, on its
surrender by the Registered Owner to the Company, for new Warrants of like tenor
and date representing in the aggregate the right to purchase the number of Units
available for purchase hereunder in denominations designated by the Registered
Owner at the time of surrender.
 
1.7    Transfer.   Except as otherwise above provided, this Warrant is
transferable only on the books of the Company by the Registered Owner or by its
attorney, on surrender of this Warrant, properly endorsed, provided, however,
that any transfer or assignment shall be subject to the conditions set forth in
Section 1.13.
 
1.8    Recognition of Registered Owner.   Prior to due presentment for
registration of transfer of this Warrant, the Company may treat the Registered
Owner as the person exclusively entitled to receive notices and otherwise to
exercise rights hereunder.
 
1.9    Adjustment to Units. In the event of a change in the number of
outstanding shares of the Company’s common stock, $0.001 par value (“Common
Stock”) by reason of implementation of any stock dividend or split,
recapitalization or other similar corporate change, the Company shall
proportionately adjust the Purchase Price and number of Units available for
purchase under this Warrant as is necessary and appropriate (the price to the
nearest cent) and, further, any such adjustment made shall be conclusive and
binding on the Registered Owner. Irrespective of any adjustment or change in the
Purchase Price or the number of Units purchasable under this or any other
Warrant of like tenor, the Warrants theretofore and thereafter issued may
continue to express the Purchase Price per Unit and the number of Units
available for purchase as the Purchase Price per Unit and the number of Units
available for purchase were expressed in the Warrants when initially issued.
 
1.10    Notice of Adjustment.   On the happening of an event requiring an
adjustment of the Purchase Price or the Units available for purchase hereunder,
the Company shall forthwith give written notice to the Registered Owner stating
the adjusted Purchase Price and the adjusted number and kind of securities or
other property available for purchase hereunder resulting from the event and
setting forth in reasonable detail the method of calculation and the facts upon
which the calculation is based.  The Board of Directors of the Company, acting
in good faith, shall determine the calculation.
 
1.11    Notice and Effect of Certain Transactions.   In case a voluntary or
involuntary dissolution, liquidation, or winding up of the Company, or a merger,
consolidation, sale of all or substantially all of the assets of the Company, or
similar transaction is at any time proposed, the Company shall give at least a
30 day written notice to the Registered Owner.  Such notice shall contain:  (a)
the date on which the transaction is to take place; (b) the record date (which
shall be at least 30 days after the giving of the notice) as of which holders of
Units will be entitled to receive distributions as a result of the transaction;
(c) a brief description of the transaction; (d) a brief description of the
distributions to be made to holders of Units as a result of the transaction; and
(e) an estimate of the fair value of the distributions.  On the date of the
transaction, if it actually occurs, this Warrant and all rights hereunder shall
terminate.
 
 
29

--------------------------------------------------------------------------------

 
 
1.12    Method of Giving Notice; Extent Required.   Notices shall be given by
first class mail, postage prepaid, addressed to the Registered Owner at the
address of the Owner appearing in the records of the Company.  No notice to the
Registered Owner is required except as specified herein.
 
1.13    Restriction on Transfer.  The Warrant may not be assigned or transferred
except by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.  If the Registered Owner dies, the Warrant shall transfer to a
person who acquired the right to the Warrant by bequest or inheritance. The
Warrant shall not be subject to execution, attachment or similar process.  Any
attempted assignment or transfer of the Warrant contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Warrant, shall be null and void and without effect.
 
1.13    Cashless Exercise.  Notwithstanding anything to the contrary herein, the
Warrants shall be eligible for “cashless exercise.” The Registered Owner may
elect, in lieu of payment of the Purchase Price in cash, to convert this
Warrant, in whole or in part, into a number of Warrant Units determined by
dividing (i) (A) the aggregate Market Value of an equal number of shares of the
Company’s Common Stock as the number of Units issuable upon exercise of this
Warrant, minus (B) the aggregate Purchase Price of such Warrant Units, by (ii)
the Market Value of one share of the Company’s Common Stock.  “Market Value” as
of any date, means (x) the average of the last reported sale prices on the
principal trading market for the Company’s Common Stock for the five trading
days immediately preceding the date of any such determination, or (y) if market
value cannot be calculated as of such date on the foregoing basis, Market Value
shall be the fair market value as reasonably determined in good faith by the
Board of Directors of the Company.  For example, if a cashless exercise were
permitted, the Market Value on the date of exercise was $3.00 per share, and the
Warrant was being exercised for 250,000 on such date, the Registered Owner could
elect to exercise this Warrant for 216,666 Units on a cashless basis [((250,000
x $3.00) – (250,000 x $0.40)), divided by $3.00 = 216,666 Units].  The manner of
determining the Market Value of the Common Stock set forth in the foregoing
definition shall apply with respect to any other security in respect of which a
determination as to market value must be made hereunder.
 
1.14    Governing Law.  THIS WARRANT SHALL BE GOVERNED AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO THE BODY OF LAW CONTROLLING CONFLICTS OF LAW.
 
1.15    Amendments.  This Warrant and any provision herein may only be amended
by an instrument signed by the Company and the holder.
 
1.16    Severability and Savings Clause.  If any one or more of the provisions
contained in this Warrant is for any reason (a) objected to, contested or
challenged by any court, government authority, agency, department, commission or
instrumentality of the United States or any state or political subdivision
thereof, or any securities industry self-regulatory organization (collectively,
“Governmental Authority”), or (b) held to be invalid, illegal or unenforceable
in any respect, the Company and the holder agree to negotiate in good faith to
modify such objected to, contested, challenged, invalid, illegal or
unenforceable provision.  It is the intention of Company and the holder that
there shall be substituted for such objected to, contested, challenged, invalid,
illegal or unenforceable provision a provision as similar to such provision as
may be possible and yet be acceptable to any objecting Governmental Authority
and be valid, legal and enforceable. Further, should any provisions of this
Warrant ever be reformed or rewritten by a judicial body, those provisions as
rewritten will be binding, but only in that jurisdiction, on the holder and the
Company as if contained in the original Agreement. The invalidity, illegality or
unenforceability of any one or more provisions of this Warrant will not affect
the validity and enforceability of any other provisions of this Warrant.
 
 
30

--------------------------------------------------------------------------------

 
 
Dated this __ day of ________________ 2008.


 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/ Ronald Gillum       Name: Ronald Gillum       Title: President          

 
 

AGREED AND ACCEPTED:           /s/ Matt Gohd     Matt Gohd    

 
 
31

--------------------------------------------------------------------------------

 


 ATTACHMENT 1
 
FORM OF STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT
 
 
32

--------------------------------------------------------------------------------

 
 
GABRIEL TECHNOLOGIES CORPORATION
STOCK EQUIVALENT UNIT
PARTICIPATION AGREEMENT


STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT (this “Agreement”) entered into
this ___ day of _______________, 2008 (the “Effective Date”), between GABRIEL
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Corporation”), and
________________________ (the “Holder”).
 
WHEREAS, the Holder has submitted an Exercise Form and tendered the applicable
Purchase Price to purchase _______________ stock equivalent Units (defined
below) as provided in that certain Warrant Certificate issued to Holder dated
_________________, 2008 (the “Warrant”);
 
NOW, THEREFORE, in consideration of the mutual premises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.    Definitions.  The following words have the following meanings for purposes
of this Agreement.
 
(a)    “Change of Control” means the earliest date upon which one of the
following events occurs:
 
(i)    Acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2)  of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
Shares (as defined below) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors of the Corporation; provided, however, that for
purposes of this Subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee  benefit
plan (or related trust) sponsored or maintained by the Corporation or any
affiliated company, or (D) any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B), or (C) of Subsection (ii)
below);
 
(ii)    Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or a significant part of the assets (other than in the
ordinary course of business) of the Corporation or of any of the Corporation’s
wholly or partly owned subsidiary companies, including without limitation Trace
Technologies, LLC, a Nebraska limited liability company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities that were the
beneficial holders of the Shares (as defined below) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such Business Combination, owns the Corporation or all or substantially all of
the Corporation‘s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Shares immediately
prior to such Business Combination, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Corporation’s Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
 
 
33

--------------------------------------------------------------------------------

 
 
(iii)    Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
 
(b)    “Dividend Distribution Date” means the date on which the Corporation pays
a cash dividend to the holder of a Share.
 
(c)    “Settlement Date” means the date upon which the Stockholders of the
Corporation receive proceeds resulting from a Change of Control.
 
(d)    “Share” means one share and “Shares” means more than one share of the
Corporation’s issued and outstanding common stock, $0.001 par value, as the same
is constituted from time to time.
 
(e)    “Stockholder” means a holder of Shares.
 
(f)    “Unit” means a contractual right of the Holder to receive a certain
amount or value of property from the Corporation equal to a certain amount or
value of property received by a Stockholder with respect to a Share, in
accordance with the terms and conditions of this Agreement.
 
2.    Acknowledgement of Receipt of Units and Cancellation of Obligation.
 
(a)    The Holder hereby acknowledges receipt of ________ Units from the
Corporation upon exercise of the Warrant and agrees that such Units shall be
subject to the terms and conditions of this Agreement.  Holder further
acknowledges and agrees that such Units were received in exchange for the
Purchase Price, as described in the Warrant.
 
(b)    The Corporation hereby acknowledges the issuance of ________Units to the
Holder upon exercise of the Warrant and agrees that such Units shall be subject
to the terms and conditions of this Agreement.  The Corporation further
acknowledges and agrees that such Units were issued in exchange for the Purchase
Price, as described in the Warrant.
 
3.    Rights of Holders of Units.  In accordance with the terms of this
Agreement, on the Settlement Date and each Dividend Distribution Date, if any,
the Holder of a Unit, with respect to each Unit held, shall be entitled to
receive an amount equal to the value of the amount paid or distributed to each
Stockholder with respect to each Share, in the form of cash or, at the election
of the Corporation, other property with a value equal to the property otherwise
distributable or payable under the terms of this Agreement.  Any such amount or
distribution to which a Holder becomes entitled shall be paid or made by the
Corporation to such Holder within five (5) Business Days (as defined below) of
such Settlement Date or Dividend Distribution Date.  By way of illustration of
the amounts or distributions to which a Holder may become entitled, if on the
Settlement Date, a Stockholder of the Corporation receives $1.00 for each Share
held by such Stockholder, then Holder will receive a cash payment equal to $1.00
times the number of Units held by Holder.  Similarly, if on the Settlement Date,
each Stockholder of the Corporation receives 5 shares of common stock of the
acquiring company, with a value of $2.00, for each Share held by such
Stockholder, then Holder will receive, at the Corporation’s election, either (a)
a cash payment equal to $2.00 times the number of Units held by Holder, or (b) 5
shares of common stock of the acquiring company for each Unit held by
Holder.  Likewise, if on the Dividend Distribution Date, each Stockholder of the
Corporation receives a Dividend Distribution Payment of $0.25 per Share in cash,
then Holder will receive a cash payment equal to $0.25 times the number of Units
held by the Holder.  The Corporation shall have the right to deduct, from any
payment or distribution hereunder, any taxes required by law to be withheld from
the Holder with respect to such payment or distribution and, in furtherance
thereof, Holder shall provide any documentation or completed form as may be
requested by Corporation related to or in connection with the determination of
any such withholding.  For the avoidance of doubt, amounts will only be payable
or distributable under this Agreement upon the occurrence of an event
specifically described herein and, further, no amount shall be payable or
distributable to a Holder upon the mere change in value of a Share in the
absence of such occurrence.
 
 
34

--------------------------------------------------------------------------------

 
 
4.    No Rights as a Stockholder.  The Holder, in its capacity as a Holder of
Units, shall have no rights as a Stockholder of the Corporation.  No Shares or
other equity interest in the Corporation shall be issued pursuant to this
Agreement.
 
5.    Adjustments to Units; No Limitation on Corporation Action.
 
(a)    In the event of a change in the number of Shares by reason of the
Corporation implementing any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, so long as such change does not result in a
Change of Control, the Corporation shall adjust the number of Units issued to
Holder in the Holder’s Account (as defined in Section 7) as is necessary and
appropriate and, further, any such adjustment made shall be conclusive and
binding on the parties hereto.
 
(b)    Notwithstanding the foregoing, the issuance by the Corporation of shares
of its capital stock of any class, or securities convertible into shares of
capital stock of any class, either in connection with a direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Units covered by this Agreement.
 
(c)    For the avoidance of doubt and without limiting the generality of the
foregoing, the existence of the Units shall not affect in any manner the right
or power of the Corporation to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business; (ii) any merger or
consolidation of the Corporation; (iii) the dissolution or liquidation of the
Corporation; (iv) any sale, transfer or assignment of all or any part of the
assets or business of the Corporation; or (v) any other corporate act or
proceeding, whether of a similar character or otherwise.
 
6.    Representations and Warranties of Holders of Units.  As of the Effective
Date and the date of exercise of the Warrant, the Holder represents and warrants
that:
 
(a)    The Holder has had access to all information regarding the Corporation
and its present and prospective business, assets, liabilities and financial
condition that the Holder reasonably considers important in connection with the
Units, this Agreement, and the Warrant, and the Holder has had ample opportunity
to ask questions of the Corporation’s representatives (and any such questions
have been answered to Holder’s satisfaction) concerning such matters.
 
 
35

--------------------------------------------------------------------------------

 
 
(b)    The Holder is fully aware of: (i) the highly speculative nature of the
future potential financial returns on or from the Units, (ii) the financial
risks and hazards involved in the future potential financial returns on or from
the Units, and (iii) the tax consequences of executing and participating in this
Agreement and exercising the Warrant.
 
(c)    The Corporation has made no representations or warranties to the Holder
with respect to the tax consequences (including, without limitation, the
federal, state and local income tax consequences) related to or that could arise
from executing and participating in this Agreement and exercise of the Warrant,
and the Holder is in no manner relying on the Corporation or its representatives
for an assessment of such tax consequences.
 
(d)    The Holder has been advised that Holder should consult with his own
attorney, accountant, and/or tax advisor regarding the decision to enter into
and participate in this Agreement and exercise of the Warrant and the tax,
financial, and/or other consequences thereof, and, further, the Corporation has
no responsibility to take or refrain from taking any action or actions in order
to achieve a certain tax or financial result for the Holder.
 
7.    Stock Equivalent Unit Account.  Each Unit shall be evidenced by an entry
on the books of the Corporation (an “Account”).  Each Account shall be the
record of Units issued to Holder pursuant to the Warrant and this Agreement and
shall be solely for accounting purposes.  Amounts payable or distributable
hereunder shall be paid or distributed exclusively from the general assets of
the Corporation, and no Holder entitled to payment or distribution hereunder
shall have any claim, right, security interest, or other interest in any fund,
trust, account, insurance contract, or asset of the Corporation from which a
payment or distribution may be made.  The rights of a Holder of a Unit hereunder
shall be solely those of an unsecured creditor of the Corporation.  The
Corporation’s liability for payments or distributions hereunder, if any, shall
be evidenced only by this Agreement.
 
8.    Restriction on Transfer.  The Units may not be assigned or transferred
except by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.  If the Holder dies, the Units shall transfer to a person who
acquired the right to the Units by bequest or inheritance. The Units shall not
be subject to execution, attachment or similar process.  Any attempted
assignment or transfer of the Units contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Units, shall be
null and void and without effect.
 
9.    Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
if to the Holder, to the address set forth on the signature page hereto; and
if to the Corporation, to:
 
Gabriel Technologies Corporation
Attention: Ronald Gillum
4538 S. 140th Street
Omaha, NE  68137


or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after dispatch, if sent by nationally-recognized overnight courier and (iii) on
the third Business Day following the date on which the piece of mail containing
such communication is posted, if sent by mail.  As used herein, “Business Day”
means a day that is not a Saturday, Sunday or a day on which banking
institutions in the city to which the notice or communication is to be sent are
not required to be open.
 
 
36

--------------------------------------------------------------------------------

 
 
10.    No Waiver.  No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition, whether
of like or different nature.
 
11.    Holder Undertaking / Indemnification.  The Holder hereby agrees to take
whatever additional actions and execute whatever additional documents the
Corporation or its counsel may in their reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Holder pursuant to the express provisions of this
Agreement.  Holder agrees to hold the Corporation, its subsidiary companies,
officers, directors, employees and agents and their respective heirs,
representatives, successors, and assigns harmless and to indemnify them against
all liabilities, costs, and expenses (including reasonable attorneys’ fees)
incurred by them as a result of any misrepresentation made by Holder herein or
any other breach or violation by Holder of this Agreement or theWarrant.
 
12.    Governing Law.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
13.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
14.    Entire Agreement.  This Agreement, with the Warrant, constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all prior written or oral negotiations, commitments,
representations and agreements with respect thereto.
 
[remainder of page intentionally left blank -- signature page follows]
 
 
37

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/        Name:       Title:          




  HOLDER:          
 
 
        Name:       Address:          

 
 
38

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF BERGMAN WARRANT
 
 
39

--------------------------------------------------------------------------------

 
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, exchanged or
transferred in any manner in the absence of such registration or an opinion of
counsel reasonably acceptable to the Company that no such registration is
required.
 
WARRANT CERTIFICATE
FOR THE PURCHASE OF STOCK EQUIVALENT UNITS OF
GABRIEL TECHNOLOGIES CORPORATION
INCORPORATED UNDER THE LAWS OF
THE STATE OF DELAWARE


1.1    Basic Terms.   This certifies that, in connection with that certain
Obligation Exchange Agreement and Release dated June 5th, 2008 by and among
Gabriel Technologies Corporation, a Delaware corporation (the “Company”), Pali
Capital, Inc., Matt Gohd, Hilary Bergman, and GJ Capital, the registered owner
set forth below, or its registered assigns (“Registered Owner”) is entitled,
subject to the terms and conditions of this Warrant (this “Warrant”), until the
Expiration Date set forth below, to purchase 64,063 stock equivalent units
(“Units”), of the Company, from the Company at the Purchase Price shown below,
on delivery of this Warrant to the Company with an exercise form, as provided by
the Company (an “Exercise Form”), duly executed and payment of the Purchase
Price (in cash or by certified or bank cashier’s check payable to the order of
the Company) for each Warrant Unit purchased.  The term “Warrant Units,” as used
herein, refers to the Units purchasable hereunder.


Registered Owner:
Hilary Bergman
    Purchase Price: Forty Cents ($0.40) a Unit

 
Expiration Date:
3:00pm Central Time December 30, 2009, unless terminated sooner under this
Warrant.

 
1.2    Company’s Covenants as to Units.   Upon exercise of this Warrant, both
the Company and the Registered Owner purchasing Units pursuant to the terms of
this Warrant shall enter into a Stock Equivalent Unit Participation Agreement in
the form of Attachment 1 hereto (the “Participation Agreement”). The Units shall
not be certificated, will be governed by the Participation Agreement, and will
be represented solely by an account to be maintained by the Company as set forth
in the Participation Agreement.
 
1.3    Method of Exercise; Fractional Units.   Subject to the provisions of this
Warrant, this Warrant may be exercised, in whole or in part, at the option of
the Registered Owner by (a) surrender of this Warrant to the Company together
with a duly executed Exercise Form, and (b) payment of the Purchase Price.   No
fractional Units are to be issued upon the exercise of this Warrant.  In lieu of
issuing a fraction of a Unit remaining after exercise of this Warrant as to all
full Units covered hereby, the Company shall either (a) pay therefor cash equal
to the same fraction of the then current Purchase Price per Unit or, at its
option, (b) issue scrip for the fraction, in registered or bearer form approved
by the Board of Directors of the Company, which shall entitle the holder to
receive a full Unit on surrender of scrip aggregating a full Unit.  Scrip may
become void after a reasonable period (but not less than six months after the
expiration date of this Warrant) determined by the Board of Directors and
specified in the scrip.  In case of the exercise of this Warrant for less than
all the Units available for purchase, the Company shall cancel the Warrant and
execute and deliver a new Warrant of like tenor and date for the balance of the
Units purchasable.
 
 
40

--------------------------------------------------------------------------------

 
 
1.4    Adjustment of Units Available for Purchase.   The number of Units
available for purchase hereunder and the Purchase Price per Unit are subject to
adjustment from time to time by the Company as specified in this Warrant.
 
1.5    Limited Rights of Owner.   This Warrant does not entitle the Registered
Owner to any voting rights or other rights as a stockholder or Unit holder of
the Company, or to any other rights whatsoever except the rights herein
expressed.  No dividends are payable or will accrue on this Warrant or the
Warrant Units available for purchase hereunder until and except to the extent
that this Warrant is exercised.
 
1.6    Exchange for Other Denominations.   This Warrant is exchangeable, on its
surrender by the Registered Owner to the Company, for new Warrants of like tenor
and date representing in the aggregate the right to purchase the number of Units
available for purchase hereunder in denominations designated by the Registered
Owner at the time of surrender.
 
1.7    Transfer.   Except as otherwise above provided, this Warrant is
transferable only on the books of the Company by the Registered Owner or by its
attorney, on surrender of this Warrant, properly endorsed, provided, however,
that any transfer or assignment shall be subject to the conditions set forth in
Section 1.13.
 
1.8    Recognition of Registered Owner.   Prior to due presentment for
registration of transfer of this Warrant, the Company may treat the Registered
Owner as the person exclusively entitled to receive notices and otherwise to
exercise rights hereunder.
 
1.9    Adjustment to Units. In the event of a change in the number of
outstanding shares of the Company’s common stock, $0.001 par value (“Common
Stock”) by reason of implementation of any stock dividend or split,
recapitalization or other similar corporate change, the Company shall
proportionately adjust the Purchase Price and number of Units available for
purchase under this Warrant as is necessary and appropriate (the price to the
nearest cent) and, further, any such adjustment made shall be conclusive and
binding on the Registered Owner. Irrespective of any adjustment or change in the
Purchase Price or the number of Units purchasable under this or any other
Warrant of like tenor, the Warrants theretofore and thereafter issued may
continue to express the Purchase Price per Unit and the number of Units
available for purchase as the Purchase Price per Unit and the number of Units
available for purchase were expressed in the Warrants when initially issued.
 
1.10    Notice of Adjustment.   On the happening of an event requiring an
adjustment of the Purchase Price or the Units available for purchase hereunder,
the Company shall forthwith give written notice to the Registered Owner stating
the adjusted Purchase Price and the adjusted number and kind of securities or
other property available for purchase hereunder resulting from the event and
setting forth in reasonable detail the method of calculation and the facts upon
which the calculation is based.  The Board of Directors of the Company, acting
in good faith, shall determine the calculation.
 
1.11    Notice and Effect of Certain Transactions.   In case a voluntary or
involuntary dissolution, liquidation, or winding up of the Company, or a merger,
consolidation, sale of all or substantially all of the assets of the Company, or
similar transaction is at any time proposed, the Company shall give at least a
30 day written notice to the Registered Owner.  Such notice shall contain:  (a)
the date on which the transaction is to take place; (b) the record date (which
shall be at least 30 days after the giving of the notice) as of which holders of
Units will be entitled to receive distributions as a result of the transaction;
(c) a brief description of the transaction; (d) a brief description of the
distributions to be made to holders of Units as a result of the transaction; and
(e) an estimate of the fair value of the distributions.  On the date of the
transaction, if it actually occurs, this Warrant and all rights hereunder shall
terminate.
 
 
41

--------------------------------------------------------------------------------

 
 
1.12    Method of Giving Notice; Extent Required.   Notices shall be given by
first class mail, postage prepaid, addressed to the Registered Owner at the
address of the Owner appearing in the records of the Company.  No notice to the
Registered Owner is required except as specified herein.
 
1.13    Restriction on Transfer.  The Warrant may not be assigned or transferred
except by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.  If the Registered Owner dies, the Warrant shall transfer to a
person who acquired the right to the Warrant by bequest or inheritance. The
Warrant shall not be subject to execution, attachment or similar process.  Any
attempted assignment or transfer of the Warrant contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Warrant, shall be null and void and without effect.
 
1.17    Cashless Exercise.  Notwithstanding anything to the contrary herein, the
Warrants shall be eligible for “cashless exercise.” The Registered Owner may
elect, in lieu of payment of the Purchase Price in cash, to convert this
Warrant, in whole or in part, into a number of Warrant Units determined by
dividing (i) (A) the aggregate Market Value of an equal number of shares of the
Company’s Common Stock as the number of Units issuable upon exercise of this
Warrant, minus (B) the aggregate Purchase Price of such Warrant Units, by (ii)
the Market Value of one share of the Company’s Common Stock.  “Market Value” as
of any date, means (x) the average of the last reported sale prices on the
principal trading market for the Company’s Common Stock for the five trading
days immediately preceding the date of any such determination, or (y) if market
value cannot be calculated as of such date on the foregoing basis, Market Value
shall be the fair market value as reasonably determined in good faith by the
Board of Directors of the Company.  For example, if a cashless exercise were
permitted, the Market Value on the date of exercise was $3.00 per share, and the
Warrant was being exercised for 250,000 on such date, the Registered Owner could
elect to exercise this Warrant for 216,666 Units on a cashless basis [((250,000
x $3.00) – (250,000 x $0.40)), divided by $3.00 = 216,666 Units].  The manner of
determining the Market Value of the Common Stock set forth in the foregoing
definition shall apply with respect to any other security in respect of which a
determination as to market value must be made hereunder.
 
1.18    Governing Law.  THIS WARRANT SHALL BE GOVERNED AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO THE BODY OF LAW CONTROLLING CONFLICTS OF LAW.
 
1.19    Amendments.  This Warrant and any provision herein may only be amended
by an instrument signed by the Company and the holder.
 
1.20    Severability and Savings Clause.  If any one or more of the provisions
contained in this Warrant is for any reason (a) objected to, contested or
challenged by any court, government authority, agency, department, commission or
instrumentality of the United States or any state or political subdivision
thereof, or any securities industry self-regulatory organization (collectively,
“Governmental Authority”), or (b) held to be invalid, illegal or unenforceable
in any respect, the Company and the holder agree to negotiate in good faith to
modify such objected to, contested, challenged, invalid, illegal or
unenforceable provision.  It is the intention of Company and the holder that
there shall be substituted for such objected to, contested, challenged, invalid,
illegal or unenforceable provision a provision as similar to such provision as
may be possible and yet be acceptable to any objecting Governmental Authority
and be valid, legal and enforceable. Further, should any provisions of this
Warrant ever be reformed or rewritten by a judicial body, those provisions as
rewritten will be binding, but only in that jurisdiction, on the holder and the
Company as if contained in the original Agreement. The invalidity, illegality or
unenforceability of any one or more provisions of this Warrant will not affect
the validity and enforceability of any other provisions of this Warrant.
 
 
42

--------------------------------------------------------------------------------

 
 
Dated this __ day of ________________ 2008.


 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/ Ronald Gillum       Name: Ronald Gillum       Title: President          

 
 

AGREED AND ACCEPTED:           /s/ Matt Gohd     Matt Gohd    

 
 
43

--------------------------------------------------------------------------------

 
 
 ATTACHMENT 1
 
FORM OF STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT
 
 
44

--------------------------------------------------------------------------------

 
 
GABRIEL TECHNOLOGIES CORPORATION
STOCK EQUIVALENT UNIT
PARTICIPATION AGREEMENT


STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT (this “Agreement”) entered into
this ___ day of _______________, 2008 (the “Effective Date”), between GABRIEL
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Corporation”), and
________________________ (the “Holder”).
 
WHEREAS, the Holder has submitted an Exercise Form and tendered the applicable
Purchase Price to purchase _______________ stock equivalent Units (defined
below) as provided in that certain Warrant Certificate issued to Holder dated
_________________, 2008 (the “Warrant”);
 
NOW, THEREFORE, in consideration of the mutual premises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.    Definitions.  The following words have the following meanings for purposes
of this Agreement.
 
(g)    “Change of Control” means the earliest date upon which one of the
following events occurs:
 
(i)    Acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2)  of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
Shares (as defined below) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors of the Corporation; provided, however, that for
purposes of this Subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee  benefit
plan (or related trust) sponsored or maintained by the Corporation or any
affiliated company, or (D) any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B), or (C) of Subsection (ii)
below);
 
(ii)    Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or a significant part of the assets (other than in the
ordinary course of business) of the Corporation or of any of the Corporation’s
wholly or partly owned subsidiary companies, including without limitation Trace
Technologies, LLC, a Nebraska limited liability company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities that were the
beneficial holders of the Shares (as defined below) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such Business Combination, owns the Corporation or all or substantially all of
the Corporation‘s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Shares immediately
prior to such Business Combination, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Corporation’s Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
 
 
45

--------------------------------------------------------------------------------

 
 
(iii)    Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.


(h)    “Dividend Distribution Date” means the date on which the Corporation pays
a cash dividend to the holder of a Share.
 
(i)    “Settlement Date” means the date upon which the Stockholders of the
Corporation receive proceeds resulting from a Change of Control.
 
(j)    “Share” means one share and “Shares” means more than one share of the
Corporation’s issued and outstanding common stock, $0.001 par value, as the same
is constituted from time to time.
 
(k)    “Stockholder” means a holder of Shares.
 
(l)    “Unit” means a contractual right of the Holder to receive a certain
amount or value of property from the Corporation equal to a certain amount or
value of property received by a Stockholder with respect to a Share, in
accordance with the terms and conditions of this Agreement.
 
2.    Acknowledgement of Receipt of Units and Cancellation of Obligation.
 
(a)    The Holder hereby acknowledges receipt of ________ Units from the
Corporation upon exercise of the Warrant and agrees that such Units shall be
subject to the terms and conditions of this Agreement.  Holder further
acknowledges and agrees that such Units were received in exchange for the
Purchase Price, as described in the Warrant.
 
(b)    The Corporation hereby acknowledges the issuance of ________Units to the
Holder upon exercise of the Warrant and agrees that such Units shall be subject
to the terms and conditions of this Agreement.  The Corporation further
acknowledges and agrees that such Units were issued in exchange for the Purchase
Price, as described in the Warrant.
 
3.    Rights of Holders of Units.  In accordance with the terms of this
Agreement, on the Settlement Date and each Dividend Distribution Date, if any,
the Holder of a Unit, with respect to each Unit held, shall be entitled to
receive an amount equal to the value of the amount paid or distributed to each
Stockholder with respect to each Share, in the form of cash or, at the election
of the Corporation, other property with a value equal to the property otherwise
distributable or payable under the terms of this Agreement.  Any such amount or
distribution to which a Holder becomes entitled shall be paid or made by the
Corporation to such Holder within five (5) Business Days (as defined below) of
such Settlement Date or Dividend Distribution Date.  By way of illustration of
the amounts or distributions to which a Holder may become entitled, if on the
Settlement Date, a Stockholder of the Corporation receives $1.00 for each Share
held by such Stockholder, then Holder will receive a cash payment equal to $1.00
times the number of Units held by Holder.  Similarly, if on the Settlement Date,
each Stockholder of the Corporation receives 5 shares of common stock of the
acquiring company, with a value of $2.00, for each Share held by such
Stockholder, then Holder will receive, at the Corporation’s election, either (a)
a cash payment equal to $2.00 times the number of Units held by Holder, or (b) 5
shares of common stock of the acquiring company for each Unit held by
Holder.  Likewise, if on the Dividend Distribution Date, each Stockholder of the
Corporation receives a Dividend Distribution Payment of $0.25 per Share in cash,
then Holder will receive a cash payment equal to $0.25 times the number of Units
held by the Holder.  The Corporation shall have the right to deduct, from any
payment or distribution hereunder, any taxes required by law to be withheld from
the Holder with respect to such payment or distribution and, in furtherance
thereof, Holder shall provide any documentation or completed form as may be
requested by Corporation related to or in connection with the determination of
any such withholding.  For the avoidance of doubt, amounts will only be payable
or distributable under this Agreement upon the occurrence of an event
specifically described herein and, further, no amount shall be payable or
distributable to a Holder upon the mere change in value of a Share in the
absence of such occurrence.
 
 
46

--------------------------------------------------------------------------------

 
 
4.    No Rights as a Stockholder.  The Holder, in its capacity as a Holder of
Units, shall have no rights as a Stockholder of the Corporation.  No Shares or
other equity interest in the Corporation shall be issued pursuant to this
Agreement.
 
5.    Adjustments to Units; No Limitation on Corporation Action.
 
(a)    In the event of a change in the number of Shares by reason of the
Corporation implementing any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, so long as such change does not result in a
Change of Control, the Corporation shall adjust the number of Units issued to
Holder in the Holder’s Account (as defined in Section 7) as is necessary and
appropriate and, further, any such adjustment made shall be conclusive and
binding on the parties hereto.
 
(b)    Notwithstanding the foregoing, the issuance by the Corporation of shares
of its capital stock of any class, or securities convertible into shares of
capital stock of any class, either in connection with a direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Units covered by this Agreement.
 
(c)    For the avoidance of doubt and without limiting the generality of the
foregoing, the existence of the Units shall not affect in any manner the right
or power of the Corporation to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business; (ii) any merger or
consolidation of the Corporation; (iii) the dissolution or liquidation of the
Corporation; (iv) any sale, transfer or assignment of all or any part of the
assets or business of the Corporation; or (v) any other corporate act or
proceeding, whether of a similar character or otherwise.
 
6.    Representations and Warranties of Holders of Units.  As of the Effective
Date and the date of exercise of the Warrant, the Holder represents and warrants
that:
 
(a)    The Holder has had access to all information regarding the Corporation
and its present and prospective business, assets, liabilities and financial
condition that the Holder reasonably considers important in connection with the
Units, this Agreement, and the Warrant, and the Holder has had ample opportunity
to ask questions of the Corporation’s representatives (and any such questions
have been answered to Holder’s satisfaction) concerning such matters.
 
 
47

--------------------------------------------------------------------------------

 
 
(b)    The Holder is fully aware of: (i) the highly speculative nature of the
future potential financial returns on or from the Units, (ii) the financial
risks and hazards involved in the future potential financial returns on or from
the Units, and (iii) the tax consequences of executing and participating in this
Agreement and exercising the Warrant.
 
(c)    The Corporation has made no representations or warranties to the Holder
with respect to the tax consequences (including, without limitation, the
federal, state and local income tax consequences) related to or that could arise
from executing and participating in this Agreement and exercise of the Warrant,
and the Holder is in no manner relying on the Corporation or its representatives
for an assessment of such tax consequences.
 
(d)    The Holder has been advised that Holder should consult with his own
attorney, accountant, and/or tax advisor regarding the decision to enter into
and participate in this Agreement and exercise of the Warrant and the tax,
financial, and/or other consequences thereof, and, further, the Corporation has
no responsibility to take or refrain from taking any action or actions in order
to achieve a certain tax or financial result for the Holder.
 
7.    Stock Equivalent Unit Account.  Each Unit shall be evidenced by an entry
on the books of the Corporation (an “Account”).  Each Account shall be the
record of Units issued to Holder pursuant to the Warrant and this Agreement and
shall be solely for accounting purposes.  Amounts payable or distributable
hereunder shall be paid or distributed exclusively from the general assets of
the Corporation, and no Holder entitled to payment or distribution hereunder
shall have any claim, right, security interest, or other interest in any fund,
trust, account, insurance contract, or asset of the Corporation from which a
payment or distribution may be made.  The rights of a Holder of a Unit hereunder
shall be solely those of an unsecured creditor of the Corporation.  The
Corporation’s liability for payments or distributions hereunder, if any, shall
be evidenced only by this Agreement.
 
8.    Restriction on Transfer.  The Units may not be assigned or transferred
except by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.  If the Holder dies, the Units shall transfer to a person who
acquired the right to the Units by bequest or inheritance. The Units shall not
be subject to execution, attachment or similar process.  Any attempted
assignment or transfer of the Units contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Units, shall be
null and void and without effect.
 
9.    Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
if to the Holder, to the address set forth on the signature page hereto; and
if to the Corporation, to:
 
Gabriel Technologies Corporation
Attention: Ronald Gillum
4538 S. 140th Street
Omaha, NE  68137


or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after dispatch, if sent by nationally-recognized overnight courier and (iii) on
the third Business Day following the date on which the piece of mail containing
such communication is posted, if sent by mail.  As used herein, “Business Day”
means a day that is not a Saturday, Sunday or a day on which banking
institutions in the city to which the notice or communication is to be sent are
not required to be open.
 
 
48

--------------------------------------------------------------------------------

 
 
10.    No Waiver.  No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition, whether
of like or different nature.
 
11.    Holder Undertaking / Indemnification.  The Holder hereby agrees to take
whatever additional actions and execute whatever additional documents the
Corporation or its counsel may in their reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Holder pursuant to the express provisions of this
Agreement.  Holder agrees to hold the Corporation, its subsidiary companies,
officers, directors, employees and agents and their respective heirs,
representatives, successors, and assigns harmless and to indemnify them against
all liabilities, costs, and expenses (including reasonable attorneys’ fees)
incurred by them as a result of any misrepresentation made by Holder herein or
any other breach or violation by Holder of this Agreement or theWarrant.
 
12.    Governing Law.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
13.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
14.    Entire Agreement.  This Agreement, with the Warrant, constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all prior written or oral negotiations, commitments,
representations and agreements with respect thereto.
 
[remainder of page intentionally left blank -- signature page follows]

 
49

--------------------------------------------------------------------------------

 
b
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/        Name:       Title:          




  HOLDER:          
 
 
        Name:       Address:          


 
 
50

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FORM OF GJC WARRANT
 
 
51

--------------------------------------------------------------------------------

 
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, exchanged or
transferred in any manner in the absence of such registration or an opinion of
counsel reasonably acceptable to the Company that no such registration is
required.
 
WARRANT CERTIFICATE
FOR THE PURCHASE OF STOCK EQUIVALENT UNITS OF
GABRIEL TECHNOLOGIES CORPORATION
INCORPORATED UNDER THE LAWS OF
THE STATE OF DELAWARE


1.1    Basic Terms.   This certifies that, in connection with that certain
Obligation Exchange Agreement and Release dated June 10th, 2008 by and among
Gabriel Technologies Corporation, a Delaware corporation (the “Company”), Pali
Capital, Inc., Matt Gohd, Hilary Bergman, and GJ Capital, the registered owner
set forth below, or its registered assigns (“Registered Owner”) is entitled,
subject to the terms and conditions of this Warrant (this “Warrant”), until the
Expiration Date set forth below, to purchase 89,687 stock equivalent units
(“Units”), of the Company, from the Company at the Purchase Price shown below,
on delivery of this Warrant to the Company with an exercise form, as provided by
the Company (an “Exercise Form”), duly executed and payment of the Purchase
Price (in cash or by certified or bank cashier’s check payable to the order of
the Company) for each Warrant Unit purchased.  The term “Warrant Units,” as used
herein, refers to the Units purchasable hereunder.


Registered Owner:
GJ Capital
    Purchase Price: Forty Cents ($0.40) a Unit

 
Expiration Date:
3:00pm Central Time December 30, 2009, unless terminated sooner under this
Warrant.

 
1.2    Company’s Covenants as to Units.   Upon exercise of this Warrant, both
the Company and the Registered Owner purchasing Units pursuant to the terms of
this Warrant shall enter into a Stock Equivalent Unit Participation Agreement in
the form of Attachment 1 hereto (the “Participation Agreement”). The Units shall
not be certificated, will be governed by the Participation Agreement, and will
be represented solely by an account to be maintained by the Company as set forth
in the Participation Agreement.
 
1.3    Method of Exercise; Fractional Units.   Subject to the provisions of this
Warrant, this Warrant may be exercised, in whole or in part, at the option of
the Registered Owner by (a) surrender of this Warrant to the Company together
with a duly executed Exercise Form, and (b) payment of the Purchase Price.   No
fractional Units are to be issued upon the exercise of this Warrant.  In lieu of
issuing a fraction of a Unit remaining after exercise of this Warrant as to all
full Units covered hereby, the Company shall either (a) pay therefor cash equal
to the same fraction of the then current Purchase Price per Unit or, at its
option, (b) issue scrip for the fraction, in registered or bearer form approved
by the Board of Directors of the Company, which shall entitle the holder to
receive a full Unit on surrender of scrip aggregating a full Unit.  Scrip may
become void after a reasonable period (but not less than six months after the
expiration date of this Warrant) determined by the Board of Directors and
specified in the scrip.  In case of the exercise of this Warrant for less than
all the Units available for purchase, the Company shall cancel the Warrant and
execute and deliver a new Warrant of like tenor and date for the balance of the
Units purchasable.
 
 
52

--------------------------------------------------------------------------------

 
 
1.4    Adjustment of Units Available for Purchase.   The number of Units
available for purchase hereunder and the Purchase Price per Unit are subject to
adjustment from time to time by the Company as specified in this Warrant.
 
1.5    Limited Rights of Owner.   This Warrant does not entitle the Registered
Owner to any voting rights or other rights as a stockholder or Unit holder of
the Company, or to any other rights whatsoever except the rights herein
expressed.  No dividends are payable or will accrue on this Warrant or the
Warrant Units available for purchase hereunder until and except to the extent
that this Warrant is exercised.
 
1.6    Exchange for Other Denominations.   This Warrant is exchangeable, on its
surrender by the Registered Owner to the Company, for new Warrants of like tenor
and date representing in the aggregate the right to purchase the number of Units
available for purchase hereunder in denominations designated by the Registered
Owner at the time of surrender.
 
1.7    Transfer.   Except as otherwise above provided, this Warrant is
transferable only on the books of the Company by the Registered Owner or by its
attorney, on surrender of this Warrant, properly endorsed, provided, however,
that any transfer or assignment shall be subject to the conditions set forth in
Section 1.13.
 
1.8    Recognition of Registered Owner.   Prior to due presentment for
registration of transfer of this Warrant, the Company may treat the Registered
Owner as the person exclusively entitled to receive notices and otherwise to
exercise rights hereunder.
 
1.9    Adjustment to Units. In the event of a change in the number of
outstanding shares of the Company’s common stock, $0.001 par value (“Common
Stock”) by reason of implementation of any stock dividend or split,
recapitalization or other similar corporate change, the Company shall
proportionately adjust the Purchase Price and number of Units available for
purchase under this Warrant as is necessary and appropriate (the price to the
nearest cent) and, further, any such adjustment made shall be conclusive and
binding on the Registered Owner. Irrespective of any adjustment or change in the
Purchase Price or the number of Units purchasable under this or any other
Warrant of like tenor, the Warrants theretofore and thereafter issued may
continue to express the Purchase Price per Unit and the number of Units
available for purchase as the Purchase Price per Unit and the number of Units
available for purchase were expressed in the Warrants when initially issued.
 
1.10    Notice of Adjustment.   On the happening of an event requiring an
adjustment of the Purchase Price or the Units available for purchase hereunder,
the Company shall forthwith give written notice to the Registered Owner stating
the adjusted Purchase Price and the adjusted number and kind of securities or
other property available for purchase hereunder resulting from the event and
setting forth in reasonable detail the method of calculation and the facts upon
which the calculation is based.  The Board of Directors of the Company, acting
in good faith, shall determine the calculation.
 
1.11    Notice and Effect of Certain Transactions.   In case a voluntary or
involuntary dissolution, liquidation, or winding up of the Company, or a merger,
consolidation, sale of all or substantially all of the assets of the Company, or
similar transaction is at any time proposed, the Company shall give at least a
30 day written notice to the Registered Owner.  Such notice shall contain:  (a)
the date on which the transaction is to take place; (b) the record date (which
shall be at least 30 days after the giving of the notice) as of which holders of
Units will be entitled to receive distributions as a result of the transaction;
(c) a brief description of the transaction; (d) a brief description of the
distributions to be made to holders of Units as a result of the transaction; and
(e) an estimate of the fair value of the distributions.  On the date of the
transaction, if it actually occurs, this Warrant and all rights hereunder shall
terminate.
 
 
53

--------------------------------------------------------------------------------

 
 
1.12    Method of Giving Notice; Extent Required.   Notices shall be given by
first class mail, postage prepaid, addressed to the Registered Owner at the
address of the Owner appearing in the records of the Company.  No notice to the
Registered Owner is required except as specified herein.
 
1.13    Restriction on Transfer.  The Warrant may not be assigned or transferred
except by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.  If the Registered Owner dies, the Warrant shall transfer to a
person who acquired the right to the Warrant by bequest or inheritance. The
Warrant shall not be subject to execution, attachment or similar process.  Any
attempted assignment or transfer of the Warrant contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Warrant, shall be null and void and without effect.
 
1.21    Cashless Exercise.  Notwithstanding anything to the contrary herein, the
Warrants shall be eligible for “cashless exercise.” The Registered Owner may
elect, in lieu of payment of the Purchase Price in cash, to convert this
Warrant, in whole or in part, into a number of Warrant Units determined by
dividing (i) (A) the aggregate Market Value of an equal number of shares of the
Company’s Common Stock as the number of Units issuable upon exercise of this
Warrant, minus (B) the aggregate Purchase Price of such Warrant Units, by (ii)
the Market Value of one share of the Company’s Common Stock.  “Market Value” as
of any date, means (x) the average of the last reported sale prices on the
principal trading market for the Company’s Common Stock for the five trading
days immediately preceding the date of any such determination, or (y) if market
value cannot be calculated as of such date on the foregoing basis, Market Value
shall be the fair market value as reasonably determined in good faith by the
Board of Directors of the Company.  For example, if a cashless exercise were
permitted, the Market Value on the date of exercise was $3.00 per share, and the
Warrant was being exercised for 250,000 on such date, the Registered Owner could
elect to exercise this Warrant for 216,666 Units on a cashless basis [((250,000
x $3.00) – (250,000 x $0.40)), divided by $3.00 = 216,666 Units].  The manner of
determining the Market Value of the Common Stock set forth in the foregoing
definition shall apply with respect to any other security in respect of which a
determination as to market value must be made hereunder.
 
1.22    Governing Law.  THIS WARRANT SHALL BE GOVERNED AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO THE BODY OF LAW CONTROLLING CONFLICTS OF LAW.
 
1.23    Amendments.  This Warrant and any provision herein may only be amended
by an instrument signed by the Company and the holder.
 
1.24    Severability and Savings Clause.  If any one or more of the provisions
contained in this Warrant is for any reason (a) objected to, contested or
challenged by any court, government authority, agency, department, commission or
instrumentality of the United States or any state or political subdivision
thereof, or any securities industry self-regulatory organization (collectively,
“Governmental Authority”), or (b) held to be invalid, illegal or unenforceable
in any respect, the Company and the holder agree to negotiate in good faith to
modify such objected to, contested, challenged, invalid, illegal or
unenforceable provision.  It is the intention of Company and the holder that
there shall be substituted for such objected to, contested, challenged, invalid,
illegal or unenforceable provision a provision as similar to such provision as
may be possible and yet be acceptable to any objecting Governmental Authority
and be valid, legal and enforceable. Further, should any provisions of this
Warrant ever be reformed or rewritten by a judicial body, those provisions as
rewritten will be binding, but only in that jurisdiction, on the holder and the
Company as if contained in the original Agreement. The invalidity, illegality or
unenforceability of any one or more provisions of this Warrant will not affect
the validity and enforceability of any other provisions of this Warrant.
 
 
54

--------------------------------------------------------------------------------

 
 
Dated this __ day of ________________ 2008.


 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/ Ronald Gillum       Name: Ronald Gillum       Title: President          

 
 

AGREED AND ACCEPTED:           /s/ Matt Gohd     Matt Gohd    

 
 
55

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
 
FORM OF STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT
 
 
56

--------------------------------------------------------------------------------

 
 
GABRIEL TECHNOLOGIES CORPORATION
STOCK EQUIVALENT UNIT
PARTICIPATION AGREEMENT


STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT (this “Agreement”) entered into
this ___ day of _______________, 2008 (the “Effective Date”), between GABRIEL
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Corporation”), and
________________________ (the “Holder”).
 
WHEREAS, the Holder has submitted an Exercise Form and tendered the applicable
Purchase Price to purchase _______________ stock equivalent Units (defined
below) as provided in that certain Warrant Certificate issued to Holder dated
_________________, 2008 (the “Warrant”);
 
NOW, THEREFORE, in consideration of the mutual premises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.    Definitions.  The following words have the following meanings for purposes
of this Agreement.
 
(m)    “Change of Control” means the earliest date upon which one of the
following events occurs:
 
(i)    Acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2)  of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
Shares (as defined below) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors of the Corporation; provided, however, that for
purposes of this Subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee  benefit
plan (or related trust) sponsored or maintained by the Corporation or any
affiliated company, or (D) any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B), or (C) of Subsection (ii)
below);
 
(ii)    Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or a significant part of the assets (other than in the
ordinary course of business) of the Corporation or of any of the Corporation’s
wholly or partly owned subsidiary companies, including without limitation Trace
Technologies, LLC, a Nebraska limited liability company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities that were the
beneficial holders of the Shares (as defined below) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such Business Combination, owns the Corporation or all or substantially all of
the Corporation‘s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Shares immediately
prior to such Business Combination, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Corporation’s Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
 
 
57

--------------------------------------------------------------------------------

 
 
(iii)    Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
 
(n)    “Dividend Distribution Date” means the date on which the Corporation pays
a cash dividend to the holder of a Share.
 
(o)    “Settlement Date” means the date upon which the Stockholders of the
Corporation receive proceeds resulting from a Change of Control.
 
(p)    “Share” means one share and “Shares” means more than one share of the
Corporation’s issued and outstanding common stock, $0.001 par value, as the same
is constituted from time to time.
 
(q)    “Stockholder” means a holder of Shares.
 
(r)    “Unit” means a contractual right of the Holder to receive a certain
amount or value of property from the Corporation equal to a certain amount or
value of property received by a Stockholder with respect to a Share, in
accordance with the terms and conditions of this Agreement.
 
2.    Acknowledgement of Receipt of Units and Cancellation of Obligation.
 
(a)    The Holder hereby acknowledges receipt of ________ Units from the
Corporation upon exercise of the Warrant and agrees that such Units shall be
subject to the terms and conditions of this Agreement.  Holder further
acknowledges and agrees that such Units were received in exchange for the
Purchase Price, as described in the Warrant.
 
(b)    The Corporation hereby acknowledges the issuance of ________Units to the
Holder upon exercise of the Warrant and agrees that such Units shall be subject
to the terms and conditions of this Agreement.  The Corporation further
acknowledges and agrees that such Units were issued in exchange for the Purchase
Price, as described in the Warrant.
 
3.    Rights of Holders of Units.  In accordance with the terms of this
Agreement, on the Settlement Date and each Dividend Distribution Date, if any,
the Holder of a Unit, with respect to each Unit held, shall be entitled to
receive an amount equal to the value of the amount paid or distributed to each
Stockholder with respect to each Share, in the form of cash or, at the election
of the Corporation, other property with a value equal to the property otherwise
distributable or payable under the terms of this Agreement.  Any such amount or
distribution to which a Holder becomes entitled shall be paid or made by the
Corporation to such Holder within five (5) Business Days (as defined below) of
such Settlement Date or Dividend Distribution Date.  By way of illustration of
the amounts or distributions to which a Holder may become entitled, if on the
Settlement Date, a Stockholder of the Corporation receives $1.00 for each Share
held by such Stockholder, then Holder will receive a cash payment equal to $1.00
times the number of Units held by Holder.  Similarly, if on the Settlement Date,
each Stockholder of the Corporation receives 5 shares of common stock of the
acquiring company, with a value of $2.00, for each Share held by such
Stockholder, then Holder will receive, at the Corporation’s election, either (a)
a cash payment equal to $2.00 times the number of Units held by Holder, or (b) 5
shares of common stock of the acquiring company for each Unit held by
Holder.  Likewise, if on the Dividend Distribution Date, each Stockholder of the
Corporation receives a Dividend Distribution Payment of $0.25 per Share in cash,
then Holder will receive a cash payment equal to $0.25 times the number of Units
held by the Holder.  The Corporation shall have the right to deduct, from any
payment or distribution hereunder, any taxes required by law to be withheld from
the Holder with respect to such payment or distribution and, in furtherance
thereof, Holder shall provide any documentation or completed form as may be
requested by Corporation related to or in connection with the determination of
any such withholding.  For the avoidance of doubt, amounts will only be payable
or distributable under this Agreement upon the occurrence of an event
specifically described herein and, further, no amount shall be payable or
distributable to a Holder upon the mere change in value of a Share in the
absence of such occurrence.
 
 
58

--------------------------------------------------------------------------------

 
 
4.    No Rights as a Stockholder.  The Holder, in its capacity as a Holder of
Units, shall have no rights as a Stockholder of the Corporation.  No Shares or
other equity interest in the Corporation shall be issued pursuant to this
Agreement.
 
5.    Adjustments to Units; No Limitation on Corporation Action.
 
(a)    In the event of a change in the number of Shares by reason of the
Corporation implementing any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, so long as such change does not result in a
Change of Control, the Corporation shall adjust the number of Units issued to
Holder in the Holder’s Account (as defined in Section 7) as is necessary and
appropriate and, further, any such adjustment made shall be conclusive and
binding on the parties hereto.
 
(b)    Notwithstanding the foregoing, the issuance by the Corporation of shares
of its capital stock of any class, or securities convertible into shares of
capital stock of any class, either in connection with a direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Units covered by this Agreement.
 
(c)    For the avoidance of doubt and without limiting the generality of the
foregoing, the existence of the Units shall not affect in any manner the right
or power of the Corporation to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business; (ii) any merger or
consolidation of the Corporation; (iii) the dissolution or liquidation of the
Corporation; (iv) any sale, transfer or assignment of all or any part of the
assets or business of the Corporation; or (v) any other corporate act or
proceeding, whether of a similar character or otherwise.
 
6.    Representations and Warranties of Holders of Units.  As of the Effective
Date and the date of exercise of the Warrant, the Holder represents and warrants
that:
 
(a)    The Holder has had access to all information regarding the Corporation
and its present and prospective business, assets, liabilities and financial
condition that the Holder reasonably considers important in connection with the
Units, this Agreement, and the Warrant, and the Holder has had ample opportunity
to ask questions of the Corporation’s representatives (and any such questions
have been answered to Holder’s satisfaction) concerning such matters.
 
 
59

--------------------------------------------------------------------------------

 
 
(b)    The Holder is fully aware of: (i) the highly speculative nature of the
future potential financial returns on or from the Units, (ii) the financial
risks and hazards involved in the future potential financial returns on or from
the Units, and (iii) the tax consequences of executing and participating in this
Agreement and exercising the Warrant.
 
(c)    The Corporation has made no representations or warranties to the Holder
with respect to the tax consequences (including, without limitation, the
federal, state and local income tax consequences) related to or that could arise
from executing and participating in this Agreement and exercise of the Warrant,
and the Holder is in no manner relying on the Corporation or its representatives
for an assessment of such tax consequences.
 
(d)    The Holder has been advised that Holder should consult with his own
attorney, accountant, and/or tax advisor regarding the decision to enter into
and participate in this Agreement and exercise of the Warrant and the tax,
financial, and/or other consequences thereof, and, further, the Corporation has
no responsibility to take or refrain from taking any action or actions in order
to achieve a certain tax or financial result for the Holder.
 
7.    Stock Equivalent Unit Account.  Each Unit shall be evidenced by an entry
on the books of the Corporation (an “Account”).  Each Account shall be the
record of Units issued to Holder pursuant to the Warrant and this Agreement and
shall be solely for accounting purposes.  Amounts payable or distributable
hereunder shall be paid or distributed exclusively from the general assets of
the Corporation, and no Holder entitled to payment or distribution hereunder
shall have any claim, right, security interest, or other interest in any fund,
trust, account, insurance contract, or asset of the Corporation from which a
payment or distribution may be made.  The rights of a Holder of a Unit hereunder
shall be solely those of an unsecured creditor of the Corporation.  The
Corporation’s liability for payments or distributions hereunder, if any, shall
be evidenced only by this Agreement.
 
8.    Restriction on Transfer.  The Units may not be assigned or transferred
except by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.  If the Holder dies, the Units shall transfer to a person who
acquired the right to the Units by bequest or inheritance. The Units shall not
be subject to execution, attachment or similar process.  Any attempted
assignment or transfer of the Units contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Units, shall be
null and void and without effect.
 
9.    Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
if to the Holder, to the address set forth on the signature page hereto; and
if to the Corporation, to:
 
Gabriel Technologies Corporation
Attention: Ronald Gillum
4538 S. 140th Street
Omaha, NE  68137


or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after dispatch, if sent by nationally-recognized overnight courier and (iii) on
the third Business Day following the date on which the piece of mail containing
such communication is posted, if sent by mail.  As used herein, “Business Day”
means a day that is not a Saturday, Sunday or a day on which banking
institutions in the city to which the notice or communication is to be sent are
not required to be open.
 
 
60

--------------------------------------------------------------------------------

 
 
10.    No Waiver.  No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition, whether
of like or different nature.
 
11.    Holder Undertaking / Indemnification.  The Holder hereby agrees to take
whatever additional actions and execute whatever additional documents the
Corporation or its counsel may in their reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Holder pursuant to the express provisions of this
Agreement.  Holder agrees to hold the Corporation, its subsidiary companies,
officers, directors, employees and agents and their respective heirs,
representatives, successors, and assigns harmless and to indemnify them against
all liabilities, costs, and expenses (including reasonable attorneys’ fees)
incurred by them as a result of any misrepresentation made by Holder herein or
any other breach or violation by Holder of this Agreement or theWarrant.
 
12.    Governing Law.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
13.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
14.    Entire Agreement.  This Agreement, with the Warrant, constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all prior written or oral negotiations, commitments,
representations and agreements with respect thereto.
 
[remainder of page intentionally left blank -- signature page follows]
 
 
61

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/        Name:       Title:          




  HOLDER:          
 
 
        Name:       Address:          

 
 
62

 